Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

 

Stock purchase AGREEMENT

 

 

 

by and AMONG

 

LRAD CORPORATION,

 

Genasys Holding S.L.,

 

THE HOLDERS OF CAPITAL STOCK OF Genasys Holding S.L.,

 

and

 

Pablo Colom IMAZ
(AS REPRESENTATIVE OF THE STOCKHOLDERS OF Genasys Holding S.L.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January 18, 2018

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

ARTICLE 1

THE SALE OF COMPANY SHARES

1

     

1.1

Sale of Company Shares

1

1.2

Purchase Price

1

1.3

Payment of the Purchase Price.

2

1.4

Dispute Resolution

3

1.5

Repayment of Debt Obligations

3

1.6

Closing

4

1.7

Withholding Obligations

4

     

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF the stockholders

4

     

2.1

Organization

5

2.2

Authorization

5

2.3

No Violations

5

2.4

Capitalization.

5

2.5

Subsidiaries

7

2.6

Financial Statements; Internal Controls.

7

2.7

Indebtedness; No Undisclosed Liabilities

7

2.8

Insolvency

7

2.9

Absence of Certain Changes

7

2.10

Legal Proceedings

8

2.11

Compliance with Law

8

2.12

Permits

8

2.13

Material Contracts.

9

2.14

Tax Matters.

10

2.15

Employees.

13

2.16

Employee Benefits.

15

2.17

Leases; Leased Real Property.

15

2.18

Environmental Matters

16

2.19

Intellectual Property.

16

2.20

Insurance

21

2.21

Transactions with Affiliates

21

2.22

Assets

21

2.23

Accounts Receivable

22

2.24

Inventories

22

2.25

Warranties

22

2.26

Product Liability; Recalls

22

2.27

Customers and Suppliers

23

2.28

Government Contracts

23

2.29

Powers of Attorney; Depositories and Authorities

23

2.30

Books and Records

23

2.31

Brokers, Finders and Investment Bankers

23

2.32

Legal and Tax Advice

23

2.33

Due Diligence

23

2.34

No Other Representations and Warranties

24

 

-i-

--------------------------------------------------------------------------------

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

24

     

3.1

Organization

24

3.2

Authorization

24

3.3

No Violations

24

3.4

Brokers, Finders and Investment Bankers

24

3.5

Independent Investigation

24

     

ARTICLE 4

CERTAIN COVENANTS AND AGREEMENTS

25

     

4.1

Expenses

25

4.2

No Separate Consideration

25

4.3

Tax Matters.

25

4.4

Public Statements and Press Releases

27

4.5

Stockholder Payment Allocations

27

     

ARTICLE 5

CONDITIONS

27

     

5.1

Conditions to Each Party’s Obligations

27

5.2

Conditions to Obligations of the Stockholders

27

5.3

Conditions to Obligations of Purchaser

28

     

ARTICLE 6

INDEMNIFICATION

29

     

6.1

Indemnification by the Stockholders.

29

6.2

Indemnification Claims

31

6.3

Survival of Representations and Warranties

31

6.4

Limitations

31

6.5

Tax Treatment

32

6.6

Exclusive Remedies

32

     

ARTICLE 7

RESERVED

33

     

ARTICLE 8

REPRESENTATIVE

33

     

8.1

Appointment

33

8.2

Authorization

33

8.3

Replacement

33

8.4

Decisions Binding

33

8.5

Compensation; Expenses

34

8.6

Stockholders Bound

34

     

ARTICLE 9

MISCELLANEOUS PROVISIONS

35

     

9.1

Notices

35

9.2

Exhibits and Schedules to this Agreement

35

9.3

Disclosure Schedules

36

9.4

Time of the Essence; Computation of Time

36

9.5

Assignment; Successors in Interest

36

9.6

Survival of Covenants

36

9.7

Controlling Law

36

9.8

Entire Agreement

36

9.9

Amendment, Modification and Waiver

36

 

-ii-

--------------------------------------------------------------------------------

 

 

9.10

Severability

36

9.11

Counterparts; Electronic Signatures

36

9.12

No Third-Party Beneficiaries

37

9.13

Jurisdiction and Forum.

37

9.14

Waiver of Jury Trial

37

9.15

Attorneys’ Fees

37

9.16

Specific Performance

37

9.17

Construction

37

 

 

Exhibits

 

Exhibit A

-

Definitions

Exhibit B

-

Ownership and Payment Schedule

Exhibit C

-

Form of Release

Exhibit D

-

Form of Restri2tive Covenant Agreement

Exhibit E

-

Special Indemnification Matters

Exhibit F

-

Working Capital Schedule

Exhibit G

-

Allocation of Purchase Price

Exhibit H

-

Indemnifying Stockholders

Exhibit I

-

Severance Obligations

 

-iii-

--------------------------------------------------------------------------------

 

 

Stock Purchase AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of January
18, 2018, by and among LRAD Corporation, a Delaware corporation (“Purchaser”),
Genasys Holding S.L., a limited liability company organized under the laws of
Spain (the “Company”), each of the holders of the capital stock of the Company
(each a “Stockholder” and collectively, the “Stockholders”), and Pablo Colom
Imaz, an individual resident in Spain, as representative of the Stockholders
(the “Representative”). Capitalized terms used herein are defined in Exhibit A
hereto.

 

Recitals

 

A.     The Stockholders collectively own all of the issued and outstanding
capital stock of the Company (the “Company Shares”), with each Stockholder
owning that number of Company Shares set forth opposite such Stockholder’s name
on Exhibit B hereto;

 

B.     The Stockholders desire to sell to Purchaser, and Purchaser desire to
purchase from the Stockholders, all of the capital stock of the Company on the
terms and subject to the conditions set forth herein; and

 

C.     In order to induce Purchaser to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, certain of the
Stockholders are entering into Restrictive Covenants Agreements in favor of
Purchaser.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth in this Agreement, the Parties agree as follows:

 

ARTICLE 1
THE SALE OF COMPANY SHARES

 

1.1     Sale of Company Shares. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date, the Stockholders shall sell, transfer,
assign, convey and deliver to Purchaser, and Purchaser shall purchase from the
Stockholders, the Company Shares, free and clear of all Liens.

 

1.2     Purchase Price. As full and complete consideration for the sale,
assignment, transfer, conveyance and delivery of the Company Shares to
Purchaser, and for all representations, warranties, covenants and obligations of
the Stockholders in this Agreement, Purchaser agrees to pay the Stockholders
cash in an amount equal to One Million Nine Hundred Thousand Euros (€1,900,000)
(the “Purchase Price”). The Purchase Price is premised upon the Company having
as of the Closing, (a) Working Capital of Eighty Thousand Euros (€80,000) (the
“Working Capital Target”), (b) Company Debt equal to One Million Four Hundred
Thousand Euros (€1,400,000) (the “Company Debt Target”) and (c) Severance
Obligations equal to Three Hundred Ninety Thousand Euros (€390,000) (the
“Severance Target”). The Purchase Price shall be (1) increased by the amount, if
any, that the Working Capital as of Closing exceeds the Working Capital Target
or decreased by the amount, if any, that the Working Capital as of Closing is
less than the Working Capital Target (provided, however, that the Purchase Price
will not be adjusted based on Working Capital as of the Closing if the Working
Capital as of Closing is between Sixty Thousand Euros (€60,000) and One Hundred
Thousand Euros (€100,000)), (2) increased by the amount, if any, that the
Company Debt as of Closing is less than the Company Debt Target or decreased by
the amount, if any, that the Company Debt as of Closing exceeds the Company Debt
Target and (3) increased by the amount, if any, that the Severance Obligations
as of Closing is less than the Severance Target or decreased by the amount, if
any, that the Company’s Severance Obligations as of Closing exceeds the
Severance Target. The Purchase Price shall be paid as provided in the remainder
of this ARTICLE 1.

 

-1-

--------------------------------------------------------------------------------

 

 

1.3     Payment of the Purchase Price.

 

(a)      Pre-Closing Purchase Price. Not later than two (2) Business Days before
the Closing Date, the Stockholders, through the Company, shall prepare and
deliver to Purchaser a statement (the “Pre-Closing Statement”) setting forth the
Company’s good faith estimate of, each as of the close of business on the
Business Day immediately preceding the Closing Date, (i) the Working Capital,
(ii) the Company Debt, (iii) the Severance Obligations, and (iv) the Purchase
Price as adjusted by the foregoing in accordance with Section 1.2 (the
“Estimated Purchase Price”), together with a consolidated balance sheet of the
Company estimated in good faith as of the close of business on the Business Day
immediately preceding the Closing Date and all relevant backup materials, in
detail reasonably acceptable to Purchaser. The Pre-Closing Statement and such
consolidated balance sheet shall be prepared in accordance with IFRS and Spanish
GAAP. From the delivery of the Pre-Closing Statement until the Closing Date,
Purchaser shall be provided complete and accurate copies of, and have reasonable
access upon reasonable notice at reasonable times during business hours to the
work papers and supporting records of the Company and its accountants to verify
the accuracy of the Pre-Closing Statement. Prior to the Closing Date, the
Parties will mutually agree on each of the elements of the Pre-Closing
Statement.

 

(b)      Payment of Purchase Price at Closing. Subject to the satisfaction of
all of the conditions set forth in this Agreement, at the Closing, Purchaser
shall deliver to the Stockholders the Estimated Purchase Price, minus the Escrow
Amount, by wire transfer of immediately available funds. Such amount shall be
paid to each Stockholder in the proportions provided in Exhibit G. At the
Closing Date, Purchaser shall leave the Escrow Amount in the Bank Account and
maintain the Escrow Amount in the Bank Account until the adjustment of the
Purchase Price has been finalized pursuant to Section 1.3(c). The payment of the
Purchase Price and the completion of transactions contemplated hereby shall be
subject to the terms of the Deed of Sale and Purchase and receipt by the
Stockholders of the Purchase Price as contemplated herein and therein.

 

(c)      Purchase Price Adjustment.

 

(i)     Not later than 120 days after the Closing Date, Purchaser shall deliver
to the Representative a statement (the “Closing Statement”) setting forth the
Working Capital as of the Closing, the Company Debt as of the Closing, the
Severance Obligations as of the Closing, and the Purchase Price as adjusted by
the foregoing in accordance with Section 1.2, together with a consolidated
balance sheet of the Company as of the Closing and all relevant backup
materials, in detail reasonably acceptable to Representative. The Pre-Closing
Statement and such consolidated balance sheet shall be prepared in accordance
with IFRS and Spanish GAAP. From the delivery of the Closing Statement until
such time as the Closing Statement and final Purchase Price, as adjusted, shall
have been finally determined pursuant to this Section 1.3, the Representative
and his accountants (at the expense of the Stockholders) shall, upon reasonable
notice and during normal business hours, be permitted to discuss with Purchaser
and its accountants the Closing Statement and shall be provided complete and
accurate copies of, and have reasonable access (including electronic access, to
the extent reasonably available) upon reasonable notice at reasonable times
during normal business hours to the work papers and supporting records of
Purchaser and its accountants so as to allow the Representative and his
accountants to verify the accuracy of the Closing Statement.

 

-2-

--------------------------------------------------------------------------------

 

 

(ii)     If the Representative disputes the Closing Statement, the
Representative shall notify Purchaser in writing (the “Dispute Notice”) of the
amount, nature and basis of such dispute, within 30 days after delivery of the
Closing Statement and such disagreement shall be resolved in accordance with
Section 1.4.

 

(iii)     Immediately upon the earlier to occur of (A) the expiration of the 30
day period for giving the Dispute Notice, if no such notice is given, or (B)
notification by the Representative to Purchaser that no such notice will be
given, or (C) the resolution of disputes, if any, pursuant to Section 1.4, any
adjustments to the Purchase Price shall be paid as follows: (1) if the final
Purchase Price as adjusted to reflect the Working Capital, the Company Debt and
the Severance Obligations set forth on the Closing Statement exceeds the
Estimated Purchase Price, then Purchaser will pay such excess to the
Stockholders in the proportions provided in Exhibit G or (2) if the final
Purchase Price as adjusted to reflect the Working Capital, the Company Debt and
the Severance Obligations set forth on the Closing Statement is less than the
Estimated Purchase Price, then such amount will be released to Purchaser from
the Bank Account. Following payment of the amounts contemplated by the
immediately preceding sentence, if any, the funds remaining in the Bank Account
will be released to the Representative for delivery to the Stockholders in the
proportions provided in Exhibit G and the Bank Account will be terminated.

 

1.4     Dispute Resolution. Any Dispute Notice delivered under this ARTICLE 1
shall specify those items or amounts as to which the Representative disagrees,
and the Representative shall be deemed to have agreed with all items not raised
in the Dispute Notice. If there is such a dispute, Purchaser and the
Representative shall first negotiate in good faith to reach agreement on the
disputed items or amounts. If Purchaser and the Representative are unable to
resolve the dispute within 30 days after delivery of the Dispute Notice, then
any remaining items in dispute shall be submitted to Madrid office of Kreston
International (the “Neutral Accountant”). All determinations and calculations
pursuant to this Section 1.4 shall consider only those items as to which the
Representative has disagreed, shall be in writing and shall be delivered to
Purchaser and the Representative as promptly as practicable. The determination
of the Neutral Accountant as to the resolution of any dispute shall be binding
and conclusive upon all Parties, with each Party expressly waiving any right
such Party may have to litigate or arbitrate any matter covered by this Section
1.4. A judgment on the determination made by the Neutral Accountant pursuant to
this Section 1.4 may be entered in and enforced by any court of competent
jurisdiction. The fees and expenses of the Neutral Accountant in connection with
the resolution of disputes pursuant to this Section 1.4 shall be borne by the
Stockholders, on the one hand, and Purchaser, on the other hand, in such
amount(s) as shall be determined by the Neutral Accountant based on the
proportion that the aggregate amount of disputed items submitted to the Neutral
Accountant that is unsuccessfully disputed by Purchaser, on the one hand, or the
Representative, on the other hand, as determined by the Neutral Accountant,
bears to the total amount of such disputed items so referred to the Neutral
Accountant for resolution.

 

1.5     Repayment of Debt Obligations. In addition to payment of the Purchase
Price as set forth above, Purchaser shall pay at the request of and on behalf of
the Company at Closing by wire transfer of immediately available funds the loans
by certain Stockholders as listed on Schedule 1.5 (the “Stockholder Loans”),
which the Stockholders agree amount to €368,538 in the aggregate as of November
30, 2017 and are allocated among certain Stockholders as follows: (i) €325,407
(€321,789 will be paid at Closing and €3,618 is to be withheld for applicable
taxes) to Investment Fund Continental S.L.; (ii) €27,107 to Adara Ventures
SICAR; and (iii) €16,024 to Caixa Capital Pyme Innovación SCR. Such payment will
thereafter represent an intercompany loan by Purchaser to the Company.

 

-3-

--------------------------------------------------------------------------------

 

 

1.6     Closing.

 

(a)     The consummation of the transactions contemplated by this Agreement are
in this Agreement referred to as the “Closing.” The Closing shall occur by
physical exchange of documentation and execution of the public documents
indicated in this Agreement at the Notary office, on the date that is three
Business Days after each of the conditions set forth in ARTICLE 5 shall have
been satisfied or waived in writing (other than those conditions that by their
nature are to be fulfilled at the Closing, but subject to the fulfillment or
waiver in writing of such conditions) or at such other time, or by such other
means, as the Representative and Purchaser may agree in writing.

 

(b)     On the Closing Date, in one and the same act, the Parties shall
formalize before the Notary the transfer of the Company Shares to Purchaser and
the following steps shall be taken:

 

(i)     delivery to the Notary by the Stockholders, for inclusion in the Deed of
Sale and Purchase, of a certificate issued by the directors of the Company
stating that all of the statutory or bylaw provisions have been complied with in
order to permit the sale of the Company Shares to Purchaser;

 

(ii)     formalization of the Deed of Sale and Purchase, which shall also
include the appointment of the Representative by the Stockholders;

 

(iii)     payment of the Purchase Price to be paid by Purchaser pursuant to this
Agreement and grant by the Stockholders, in the Deed of Sale and Purchase, of an
acknowledgment of receipt of the amount paid;

 

(iv)     delivery to the Notary, by each Stockholder, of the deeds of sale and
purchase or certificates of ownership of the Company Shares, so that the Notary
records the relevant notes on such deeds or certificates;

 

(v)     registration of the sale and purchase on the register of registered
shares of the Company by way of an entry signed by the directors of the Company;

 

(vi)     delivery to, or placement at disposal of, Purchaser by the Stockholders
of all such updated books of account and other books and original documentation
of the Companies, that may be legally required or necessary or merely
appropriate for the management of the Companies;

 

(vii)     delivery by the Stockholders to Purchaser of the written resignations
of the directors of each of the Companies, secretaries and, as the case may be,
deputy secretaries of their managing bodies, expressly declaring that they are
all up to date in collection of all their compensation and that they have
nothing to claim for any item from any of such Companies; and

 

(viii)     execution and notarization by Purchaser of the deed of declaration of
the new sole shareholder of the Company.

 

1.7     Withholding Obligations. Each of Purchaser and the Stockholders shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to any provision of this Agreement to any Person such amounts as it
reasonably determines that it is required to deduct and withhold with respect to
the making of such payment under the Code, or any other applicable Law. To the
extent that amounts are so withheld by Purchaser or the Company, such withheld
amounts shall be (a) remitted by the applicable withholding party to the
applicable Taxing authority and (b) treated for all purposes of this Agreement
as having been paid to the Persons in respect of which such deduction and
withholding was made by Purchaser or the Company. Purchaser shall also have the
right to collect Forms W-8 or W-9, or such other forms relating to United States
federal withholding obligations as may be applicable, from such Persons.

 

-4-

--------------------------------------------------------------------------------

 

 

ARTICLE 2     
REPRESENTATIONS AND WARRANTIES OF the stockholders

 

As a material inducement to Purchaser to enter into this Agreement, the
Stockholders herby represent and warrant to Purchaser as of the date hereof as
follows, except as expressly set forth in the disclosure schedule delivered by
the Stockholders to Purchaser on or before the date of this Agreement:

 

2.1     Organization. To the extent that each Stockholder is not an individual:
(a) such Stockholder is a corporation, partnership, limited liability company or
trust duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization; and (b) such Stockholder has all necessary
power and authority to carry on its business as presently conducted. Each of the
Companies is a corporation duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Each of the Companies is duly
qualified to transact business, and is in good standing as a foreign corporation
in each jurisdiction where the character of its activities requires such
qualification, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect. The Stockholders, through the
Company, have heretofore made available to Purchaser accurate and complete
copies of the Organizational Documents, as currently in effect, of the Companies
and have made available to Purchaser the minute books and stock records of the
Companies. Neither of the Companies is in default under or in violation of any
provision of its Organizational Documents. The stock record books of each of the
Companies made available to Purchaser are complete and the minutes prepared in
the period after December 19, 2001 are complete and signed, but are not
transcribed to a minute book. Schedule 2.1 contains a correct and complete list
of all of the officers and directors of each of the Companies.

 

2.2     Authorization. Each of the Company and the Stockholders has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
the Company and each of the Stockholders and the performance by the Company and
the Stockholders of their obligations hereunder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company and the
Stockholders, subject to the adoption of this Agreement by the Stockholders.
This Agreement has been duly executed and delivered by the Company and the
Stockholders and constitutes the valid and binding agreement of the Company and
the Stockholders, enforceable against them in accordance with its terms, subject
to applicable bankruptcy, insolvency and other similar Laws affecting the
enforceability of creditors’ rights generally, general equitable principles and
the discretion of courts in granting equitable remedies (collectively, the
“Enforceability Exceptions”).

 

2.3     No Violations. The execution, delivery and performance of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the fulfillment of and compliance with the terms and conditions of this
Agreement do not and will not violate or conflict with, constitute a breach of
or default under, result in the loss of any benefit under, or permit the
acceleration of any obligation under, (i) the Organizational Documents of the
Companies or any Stockholder, (ii) in any material respect any contract,
commitment, instrument or other agreement to which either of the Companies or
any Stockholder is a party or by which any of them (or any of their respective
properties or assets) is subject or bound, (iii) any judgment, decree or order
of any court or governmental authority or agency to which either of the
Companies or any Stockholder is a party or by which either of the Companies or
any of their respective properties or assets is bound, or (iv) any Law
applicable to either of the Companies or any Stockholder. Except as listed on
Schedule 2.3, no consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental agency or public or regulatory
unit, agency, body or authority with respect to the Companies is required in
connection with the execution, delivery or performance of this Agreement by the
Company or any Stockholder or the consummation of the transactions contemplated
by this Agreement by the Company or the Stockholders.

 

-5-

--------------------------------------------------------------------------------

 

 

2.4     Capitalization.

 

(a)     The authorized capital stock of the Company amounts to Euro 4,812,759.18
as it is registered under the Commercial Registry of Madrid and consists of
1,567,674 Company Shares with a nominal value of Euro 3.07, of which, as of the
date of this Agreement, all Company Shares were issued and outstanding. Other
than the Company Shares, the Company has no authorized or issued capital stock.

 

(b)     Exhibit B sets forth a complete and accurate list, as of the date of
this Agreement, of the holders of all of the capital stock of the Company,
showing the number of shares of capital stock, held by each Stockholder. None of
the capital stock of the Company constitute restricted stock or is otherwise
subject to a repurchase or redemption right. All of the issued and outstanding
shares of capital stock of the Company have been and on the Closing Date will be
duly authorized, validly issued, fully paid, nonassessable and free of all
preemptive rights. All of the issued and outstanding shares of capital stock of
the Company have been offered, issued and sold by the Company in compliance with
all applicable federal and state securities Laws.

 

(c)     The Company Shares reflected on Exhibit B are owned beneficially and of
record by the Stockholders as reflected thereon, free and clear of any Lien.
There are no shareholder, investor rights, voting or other agreements affecting
the right of any Stockholder to convey the Company Shares to Purchaser, and such
Stockholder has the absolute right, authority, power and capacity to sell,
assign and transfer such Company Shares to Purchaser free and clear of any Lien.
Upon delivery to Purchaser of the Company Shares sold hereunder, Purchaser will
acquire good, valid and marketable title to such Company Shares, free and clear
of any Lien and free and clear of any preemptive rights, right of first refusal
or “put” or “call” rights created by Law, the Company’s Organizational Documents
or any agreement to which the Company or such Stockholder is a party or by which
such Stockholder is bound.

 

(d)     Except as stipulated in the Shareholders Agreement: (i) no subscription,
warrant, option, restricted stock, convertible security or other right
(contingent or otherwise) to purchase or acquire any ownership interests of
either of the Companies is authorized or outstanding, (ii) neither of the
Companies has any obligation (contingent or otherwise) to issue any
subscription, warrant, option, convertible security or other such right, or to
issue or distribute to holders of any of its ownership interests any evidences
of indebtedness or assets of either of the Companies, (iii) except as set forth
in the Companies’ Organizational Documents, as amended or restated through the
date of this Agreement, neither of the Companies has any obligation (contingent
or otherwise) to purchase, redeem or otherwise acquire any ownership interests
of either of the Companies or any interest therein or to pay any dividend or to
make any other distribution in respect thereof, and (iv) there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to either of the Companies.

 

(e)     Except for the Shareholders Agreement, there is no agreement, written or
oral, between either of the Companies and any holder of the securities of either
of the Companies, or, to the Company’s Knowledge, among any holders of its
securities, relating to the sale or transfer (including agreements relating to
rights of first refusal, co sale rights or “drag along” rights), registration
under the Securities Act of 1933, as amended (the “Securities Act”) or the
securities Laws of any other jurisdiction, or voting, of the ownership interests
in either of the Companies.

 

-6-

--------------------------------------------------------------------------------

 

 

2.5     Subsidiaries. Except for the Subsidiary and Genasys Mexico, the Company
does not control directly or indirectly or have any direct or indirect equity
participation or similar interest in any corporation, partnership, limited
liability company, joint venture, trust or other business association or entity.
The Subsidiary does not control directly or indirectly or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity. Genasys Mexico is a dormant company and has no
operations, no employees and no liabilities.

 

2.6     Financial Statements; Internal Controls.

 

(a)     Schedule 2.6(a) includes (i) the audited consolidated and individual
balance sheets and statements of income of the Companies as of and for the
calendar years ended December 31, 2014, 2015 and 2016; and (ii) unaudited
consolidated and individual balance sheets and statements of income of the
Companies as of and for the eleven (11) months ended November 30, 2017 (the
“Financial Statements”) prepared from the books and records of the Companies as
of, and for the period ended on, such date and prepared in accordance with IFRS
and Spanish GAAP. Except as set forth in the notes thereto, the Financial
Statements have been prepared in accordance with and is consistent with the
books and records of the Companies, and present fairly, in all material
respects, the assets, liabilities, business condition, financial position,
results of operations and cash flows of the Companies as at the dates and for
the periods indicated therein. All books, records and accounts of the Companies
have been maintained in accordance with good business practice and all
applicable Laws. Except as listed on Schedule 2.6(a), the Companies have no
accounts payable that are outstanding as of the date hereof and the Closing
Date, as applicable, beyond the applicable due date for the arrangement
underlying such payable and no extension of any applicable due date has been
granted.

 

(b)     The Companies maintain accurate books and records reflecting their
assets and liabilities and maintains proper and adequate internal accounting
controls customary for similarly structured companies of the size and nature of
the Companies which provide assurance that (i) transactions are executed with
management’s authorization, (ii) transactions are recorded as necessary to
permit preparation of the financial statements of the Companies and to maintain
accountability for the Companies’ assets, (iii) access to assets of the
Companies is permitted only in accordance with management’s authorization, (iv)
the reporting of assets of the Companies is compared with existing assets at
regular intervals, and (v) accounts, notes and other receivables and inventory
were recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis. The Companies
maintain disclosure controls and procedures that are effective to ensure that
all material information concerning the Companies is made known on a timely
basis to the individuals responsible for the preparation of the Companies’
financial statements.

 

2.7     Indebtedness; No Undisclosed Liabilities. Except as listed on Schedule
2.7, the Companies have no outstanding Indebtedness. The Companies have no
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on the Balance Sheet, (b) liabilities that have arisen since
the Balance Sheet Date in the Ordinary Course and which are similar in nature
and not disproportionate in amount to the liabilities that arose during the
comparable period of time in the immediately preceding fiscal period and (c) the
liabilities listed on Schedule 2.7.

 

2.8     Insolvency. Neither of the Companies is in a case or situation of
insolvency (“concurso”), nor in case of mandatory winding-up,

 

2.9     Absence of Certain Changes. Except as listed on Schedule 2.9, since the
Balance Sheet Date:

 

(a)     the business and affairs of the Companies have been operated and
undertaken only in the Ordinary Course, including without limitation with
respect to (i) the maintenance of working capital balances, (ii) the collection
of account receivable, (iii) the payment of accounts payable, (iv) finished
goods inventory levels, (v) raw materials inventory levels, (vi) liabilities of
the Companies, (vii) pricing and credit policies and (viii) acceptance of
customer deposits.

 

-7-

--------------------------------------------------------------------------------

 

 

(b)     there has not been (i) any Material Adverse Effect, (ii) any damage,
destruction, loss or casualty to property or assets of the Companies, whether or
not covered by insurance, which property or assets are material to the
operations or business of the Companies taken as a whole, (iii) any declaration,
setting aside or payment of any dividend or distribution (whether in cash, stock
or property) in respect of the ownership interest of the Companies or any
redemption or other acquisition by the Companies of any of ownership interest of
the Companies or any split, combination or reclassification of the ownership
interests of either of the Companies declared or made by either of the
Companies, (iv) any increase in compensation payable or benefits to directors,
executive officers or key employees of either of the Companies or (v) any
commitment or agreement to do any of the foregoing; and

 

(c)     there has not been (i) any extraordinary losses suffered, (ii) any
material assets mortgaged, pledged or made subject to any Lien, (iii) any
liability or obligation (absolute, accrued or contingent) incurred or any bad
debt, contingency or other reserve increase suffered, except, in each such case,
in the Ordinary Course, (iv) any claims, liabilities or obligations (absolute,
accrued or contingent) paid, discharged or satisfied, other than the payment,
discharge or satisfaction, in the Ordinary Course, of claims, liabilities and
obligations reflected or reserved against in the Financial Statements or
incurred in the Ordinary Course since the Balance Sheet Date, (v) written off as
uncollectible any notes or accounts receivable, except write-offs in the
Ordinary Course, (vi) written down the value of any asset or investment on the
books or records of the Companies, except for depreciation and amortization
taken in the Ordinary Course, (vii) any change in any method of accounting or
accounting practice by either of the Companies, except for such changes required
by reason of changes in IFRS and Spanish GAAP, (viii) cancellation of any debts
or waiver of any claims or rights in excess of €5,000, or sale, transfer or
other disposition of any properties or assets (real, personal or mixed, tangible
or intangible) in excess of €5,000, except, in each such case, in transactions
in the Ordinary Course, (ix) any single capital expenditure or commitment in
excess of €25,000 for additions to property or equipment, or aggregate capital
expenditures and commitments in excess of €25,000 (on a consolidated basis) for
additions to property or equipment, (x) entered into any transaction other than
in the Ordinary Course, or (xi) any agreement to do any of the foregoing.

 

2.10     Legal Proceedings. There are no Legal Proceeding pending or, to the
Company’s Knowledge, threatened against either of the Companies. Neither of the
Companies is subject to any judgment, decree, injunction, rule or order of any
Governmental Entity.

 

2.11     Compliance with Law. Each of the Companies is currently conducting,
and, to the Company’s Knowledge, has at all times since its inception conducted,
its business in material compliance with each applicable Law of any Governmental
Entity. Neither of the Companies has received any written notice from any
Governmental Entity alleging noncompliance with any applicable Law. Neither of
the Companies nor any officer, director, employee or agent of either of the
Companies or any Stockholder acting on their behalf, has authorized, directed or
participated in any act in violation of any provision of the United States and
Foreign Corrupt Practices Act of 1977 (or the Companies are not subject to such
laws) or any similar Law of any foreign jurisdiction, as applied to such
officer, director, employee, agent or Stockholder.

 

2.12     Permits. Schedule 2.12 sets forth a list of all Permits issued to or
held by the Companies. Except as set forth on Schedule 2.12, such listed Permits
are the only Permits that are required for the Companies to conduct their
business as presently conducted. Each such Permit is in full force and effect;
the Companies are in compliance with the terms of each such Permit; and, to the
Company’s Knowledge, no suspension or cancellation of such Permit is threatened
and there is no basis for believing that such Permit will not be renewable upon
expiration. Each such Permit will continue in full force and effect immediately
following the Closing in accordance with its terms and conditions, including
with respect to duration.

 

-8-

--------------------------------------------------------------------------------

 

 

2.13       Material Contracts.

 

(a)     Schedule 2.13 sets forth a correct and complete list of the following
(the “Material Contracts”:

 

(i)     any bond, debenture, note, mortgage, indenture or guarantee to which
either of the Companies is a party or by which they or their respective
properties or assets (real, personal or mixed, tangible or intangible) are
bound;

 

(ii)     any contract, commitment, instrument or agreement (other than those
described in Sections 2.13(a)(i) or 2.13(a)(iii), and any Benefit Plans) to
which either of the Companies is a party or by which either of the Companies’
properties or assets may be bound involving an annual commitment or annual
payment by any party thereto of more than €5,000 individually, or which has a
fixed term extending more than twelve months from the date hereof and which
involve an annual commitment or annual payment by any party thereto of more than
€5,000 or cumulative rental payments in excess of €25,000, in each case
individually, or which are otherwise material to the business and operations of
either of the Companies;

 

(iii)     any loan or credit commitment to either of the Companies which is
outstanding, together with a brief description of such commitments and the name
of each financial institution granting the same;

 

(iv)     any agreement or contract pursuant to which either of the Companies has
entered into a partnership or joint venture with any other Person;

 

(v)     any agreement or contract that grants to any Person any material
exclusive license or supply or distribution agreement or other similar material
exclusive rights, or that grants to any Person any guaranteed availability of
supply or services for a period greater than 12 months;

 

(vi)     any agreement (or group of related agreements) for the purchase or sale
of products or for the furnishing or receipt of services (A) which involves one
of the Companies’ 25 largest customers (as determined based on revenue during
the last 12 months), or (B) in which the Companies have granted manufacturing
rights, “most favored nation” pricing provisions or marketing or distribution
rights relating to any services, products or territory or has agreed to purchase
a minimum quantity of goods or services or has agreed to purchase goods or
services exclusively from a certain party;

 

(vii)     any agreement for the disposition of any significant portion of the
assets or business of either of the Companies (other than sales of products in
the Ordinary Course) or any agreement for the acquisition of the assets or
business of any other entity (other than purchases of inventory or components in
the Ordinary Course);

 

(viii)     any agreement concerning confidentiality, noncompetition or
non-solicitation (other than confidentiality agreements with customers or
employees of either of the Companies set forth in the Companies’ standard terms
and conditions of sale or standard form of employment agreement, copies of which
standard terms and conditions of sale and standard form of employment agreement
have previously been made available to Purchaser);

 

-9-

--------------------------------------------------------------------------------

 

 

(ix)     any employment agreement, consulting agreement, severance agreement (or
agreement that includes provisions for the payment of severance) or retention
agreement, other than offer letters providing for employment or consulting on an
at will basis on the Companies’ standard forms, copies of which standard forms
have previously been made available to Purchaser;

 

(x)     any settlement agreement (including any agreement in connection with
which any employment-related claim is settled);

 

(xi)     any agreement with any current or former officer, director or
Stockholder of either of the Companies or any Affiliate thereof that is not
related to such Person’s employment;

 

(xii)     any agreement under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect;

 

(xiii)     any agency, reseller, distributor, sales representative, franchise or
similar agreements to which either of the Companies is a party or by which
either of the Companies is bound, copies of which have either been made
available to Purchaser;

 

(xiv)     any agreement which contains any provisions requiring either of the
Companies to indemnify any other party (excluding indemnities contained in
agreements for the purchase, sale or license of products or services entered
into in the Ordinary Course); and

 

(xv)     any agreement or contract that limits or purports to limit the ability
of either of the Companies or Affiliate of either of the Companies to compete in
or conduct any line of business or compete with any Person or in any geographic
area or during any period of time.

 

(b)     The Stockholders, through the Company has made available to Purchaser a
complete and accurate copy of each Material Contract (as amended to date). With
respect to each Material Contract: (i) the Material Contract is legal, valid,
binding and enforceable and in full force and effect against the Company or the
Subsidiary, as applicable, and, to the Company’s Knowledge, against each other
party thereto, subject to the Enforceability Exceptions; (ii) the Material
Contract will continue to be legal, valid, binding and enforceable and in full
force and effect against the Company or the Subsidiary, as applicable, and, to
the Company’s Knowledge, against each other party thereto immediately following
the Closing in accordance with the terms thereof as in effect immediately prior
to the Closing, subject to the Enforceability Exceptions; and (iii) except as
listed on Schedule 2.13(b), neither of the Companies nor, to the Company’s
Knowledge, any other party, is in breach or violation of, or default under, any
such Material Contract, and no event has occurred, is pending or, to the
Company’s Knowledge, is threatened, which, after the giving of notice, with
lapse of time, or otherwise, would constitute a material breach or default by
the Company or Subsidiary, as applicable, or, to the Company’s Knowledge, any
other party under such Material Contract.

 

(c)     Neither of the Companies is a party to any oral contract, agreement or
other arrangement which, if reduced to written form, would be required to be
listed in Schedule 2.13 under the terms of Section 2.13(a), except for such oral
contracts that would not have a Material Adverse Effect. Neither of the
Companies is a party to any written or oral arrangement (i) to perform services
or sell products which is expected to be performed at, or to result in, a loss
or (ii) for which the customer has already been billed or paid that have not
been fully accounted for on the Balance Sheet, except for such arrangements that
would not have a Material Adverse Effect.

 

-10-

--------------------------------------------------------------------------------

 

 

2.14       Tax Matters.

 

(a)     The Group and/or the Companies have duly, within any appropriate time
limits, filed all returns, given all notices and supplied all other information
required to be supplied to all relevant Tax Authorities and has maintained all
records required to be maintained for Tax purposes. All such information and
such returns and notices were and remain complete and accurate in all material
aspects and were made on the proper basis, and do not reveal any transaction
which may subject to any dispute with, or any enquiry raised, by any Tax
Authority.

 

(b)     The Group and/or the Companies have sufficient and proper records
relating to the past events, including any elections made to calculate the tax
liability.

 

(c)     The Group and/or the Companies have paid on a timely basis all Taxes
that were due and payable. The Group and/or the Companies have complied with all
formal or substantive tax obligations applicable to them.

 

(d)     In accordance with the IFRS and Spanish GAAP rules and consistently with
their own accounting practices, procedures and rules, applied on a uniform and
consistent basis in recent financial years, the Group and/or the Companies for
the fiscal years ending on or prior to December 31, 2016 have recorded
sufficient provisions and reserves for the payment of taxes that have become
chargeable but the voluntary period for assessment and payment of which has not
yet expired to Company’s Knowledge. The Group and/or the Companies do not have
any actual or potential liability before any Tax Authority.

 

(e)     The deferred tax assets, the tax losses and the tax credits recorded or
not recorded in the Financial Statements are true, exact and complete and may be
fully offset, and the Group and/or the Companies keep and retain all supporting
documentation required by the applicable Tax regulations to justify any
deductible expenses, the origin of the tax credits and tax loss carryforwards,
except as such documentation as listed on Schedule 2.14(e).

 

(f)     The Group and/or the Companies are not involved in any current dispute
with any Tax Authority and are not and have not been subject, in the fiscal
years open to tax audit, to any investigation, enquiry or tax audit or
non-routine visit by any Tax Authority. To the Company’s Knowledge, there is no
planned investigation or enquiry or tax audit or non-routine visit by any Tax
Authority.

 

(g)     There are no agreements or waivers to extend the filing dates, payment
or assessment of Tax; and there are no claims or negotiations underway with any
Tax Authority with respect to any issues which could result in the obligation to
pay additional Taxes to those already paid or filed.

 

(h)     No event has occurred which may have interrupted the application of the
statute of limitations with regard to any Tax to which the Group and/or the
Companies are subject.

 

(i)     Within the fiscal years open to tax audit, the Group and/or the
Companies have not paid or become liable to pay to any Tax Authority any
material penalty, fine, surcharge or interest in respect of Tax. The Group
and/or the Companies have not been required, within the fiscal years open to tax
audit, to provide any security in respect of any amount of Tax, and no asset of
the Companies is subject to any charge or power of sale in favor of any Tax
Authority.

 

(j)     The Group and/or the Companies have met all the requirements required by
the tax regulations for the benefit of any tax credit (including the R&D tax
credits), tax loss, tax deduction or tax exemption. The Group and/or the
Companies have not required for any tax ruling before any Tax Authority.

 

-11-

--------------------------------------------------------------------------------

 

 

(k)     No Tax Authority has operated or agreed to operate any special
arrangement or other concessionary treatment in relation to the Companies’
affairs.

 

(l)     The Group and/or the Companies have not used methods that entail
unlawfully deferring the payment of their Taxes or of the Taxes of third
parties, nor have used alternative recognition methods which in practice involve
unlawfully delaying or deferring taxation.

 

(m)     The Group and/or the Companies have made all deductions, retentions and
withholdings of Tax as they were or are obliged to make and all such payments of
Tax as should have been made to any Tax Authority in respect of such deductions
or retentions and withholdings.

 

(n)     All amounts payable to any Tax Authority in respect of any employee
(including any Tax deductible from any amounts paid to an employee, and any
social security, social fund or similar contributions required to be made in
respect of any employee) due and payable by the Group and/or the Companies up to
the date of this Agreement have been duly paid and the Group and/or the
Companies have made all such deductions, retentions and withholdings as should
have been made under applicable laws or regulations.

 

(o)     The Group and/or the Companies are and have been at all times resident
in Spain for Tax purposes and are not and have not at any time been treated as
residents in any other jurisdiction for any Tax purposes. The effective
management of the Group and/or the Companies have been carried out in Spain for
Tax purposes. The Group and/or the Companies have not been or should have not
been subject to Tax in any other jurisdiction by virtue of having a permanent
establishment or other place of business in that jurisdiction.

 

(p)     The Group and/or the Companies have in their possession official foreign
government certificates or receipts for any Taxes paid by them to any foreign
Tax authorities.

 

(q)     All transactions carried out by the Companies with related parties have
been and are on fully arm’s length terms. There are no circumstances which could
cause any Tax Authority to make any material adjustment for Tax purposes, or
require any such material adjustment to be made.

 

(r)      The Group and/or the Companies have complied with all material and
formal transfer pricing obligations, having retained all supporting
documentation required by the applicable tax regulations and laws in Spain, and
duly disclosed, where applicable, such transactions to the relevant Tax
Authority.

 

(s)     The Group and/or the Companies have complied fully with and observed in
all material aspects with all statutory requirements, orders, provisions,
directives, directions or conditions relating to VAT/IGIC legislation.

 

(t)     All documents which establish or are necessary to establish the title of
either of the Companies to any asset have been duly stamped and any applicable
stamp duties, registration charges or similar duties or charges in respect of
such documents have been duly accounted for and paid.

 

(u)     The Group and/or the Companies do not use and have not used in the
fiscal years open to tax audit, contracts or subcontracts with third parties,
contractors, subcontractors or independent professionals by virtue of which any
tax liability referred to the mentioned third parties may arise for the
Companies.

 

-12-

--------------------------------------------------------------------------------

 

 

2.15       Employees.

 

(a)     The Companies fulfill and have fulfilled timely, fully and exactly all
formal and substantive obligations of a labor and employment nature, including
salary obligations, and in the social security area, and in the areas of
occupational risk prevention and health and safety at work.

 

(b)     Schedule 2.15 contains a list, as of the date of this Agreement, of all
current employees of the Companies, the contents of which are true, exact and
complete, and which set forth the position, date of hire, length of service,
gross annual compensation (or with respect to employees compensated on an hourly
or per diem basis, the hourly or per diem rate of compensation), category, type
of contract, collective labor agreement applicable, and the rest of their
working as of the date of this Agreement and estimated or target annual
incentive compensation of each such Person and employment status of each such
person (including whether the person is on leave of absence and the dates of
such leave). As of the date of this Agreement, there are no negotiations
underway, nor is there any undertaking or envisaged change with respect to such
conditions.

 

(c)     There are no employees of the Companies other than those indicated in
Schedule 2.15 and no other third party is entitled to claim status as an
employee of the Companies. The employment contracts signed by the Companies
respect and have respected the statutory grounds and requirements.

 

(d)     Each current employee of either of the Companies has entered into the
Companies’ standard form of confidentiality, non-competition and assignment of
inventions agreement, a copy of which has previously been made available to
Purchaser. All of the agreements referenced in the preceding sentence will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing, subject to the Enforceability
Exceptions.

 

(e)     Schedule 2.15 contains a list, as of the date of this Agreement, of all
employees of either of the Companies employed in Spain who are not Spanish
citizens. All foreign Employees of the Companies have a valid work permit in
force that enables them to legally work for the Companies.

 

(f)     To the Company’s Knowledge, no key employee or group of employees has
any plans to terminate employment with either of the Companies.

 

(g)     Except by the Severance Obligations, the Companies have complied and are
up to date with the payment of the compensation (fixed, variable and in kind),
non-salary items (allowances, expenses) and benefits of the Employees. The
payroll of the Employees accurately reflects all items and amounts paid to the
Employees.

 

(h)     The Companies have complied and comply timely, fully and exactly with
labor and employment and social security legislation and with the applicable
collective labor agreement as regards vacation, rest periods, timetable, working
hours and working time (including overtime).

 

(i)     The Companies fulfill and have fulfilled timely, fully and exactly all
of their formal and substantive social security obligations (including
registration of new hires and contributions). The subsidies, rebates, reductions
and deductions in contributions applied by the Companies fulfill and have
fulfilled all of the legally established requirements.

 

-13-

--------------------------------------------------------------------------------

 

 

(j)     The Companies fulfill and have fulfilled timely, fully and exactly all
of their formal and substantive obligations in the area of occupational risk
prevention and health and safety at work in relation to their personnel and
business.

 

(k)     The Companies have not established poorer working conditions than those
contained in the collective labor agreement applicable to the Companies.

 

(l)     Neither of the Companies has experienced any actual or, to the Company’s
Knowledge, threatened strikes, grievances, claims of unfair labor practices or
other collective bargaining disputes. Neither of the Companies has Knowledge of
any organizational effort made or threatened either currently or within the past
five years, by or on behalf of any labor union or works council with respect to
employees of either of the Companies. Neither of the Companies is a member of
any employers’ organization and no claim or request has been made towards either
of the Companies by any such organization.

 

(m)     None of the Companies, any director, officer or other key employee of
either of the Companies, or any Affiliate of any of the foregoing, has any
existing undisclosed contractual relationship with either of the Companies or to
the Company’s Knowledge, owns, directly or indirectly, individually or
collectively, any interest in any entity which is in a business similar or
competitive to the business of either of the Companies.

 

(n)     Schedule 2.15 contains a list of all consultants and independent
contractors currently engaged by either of the Companies, along with the
position, date of retention and rate of remuneration for each such Person. Each
such consultant and independent contractor has entered into the Companies’
standard form of confidentiality, non-competition and assignment of inventions
agreement with one of the Companies, a copy of which has previously been made
available to Purchaser. The Companies have fulfilled the labor and employment
and social security obligations legally incumbent on them in relation to the
contractors, subcontractors and independent professionals engaged by them and
have verified fulfillment of those obligations by the contractors,
subcontractors and independent professionals, and no employee, professional or
member of their organizations may claim any right whatsoever or status as an
employee of the Companies, nor may any liability arise for the Companies.

 

(o)     The Companies have fulfilled the obligations legally incumbent on them
in relation to workers supplied by temporary employment agencies in full
compliance with the applicable legislation (grounds, verification of fulfillment
of salary and social security obligations by the supplier of the manpower,
occupational risk prevention, etc.). None of these workers may claim any right
whatsoever or any employee status from the Purchaser.

 

(p)     No director, officer or employee has any right to indemnification on any
ground or in any amount other than as provided for by the law or the collective
labor agreement, except those described in Schedule 2.15. The Companies do not
have any senior management personnel or other special relationships other than
as indicated in said Schedule.

 

(q)     The Companies do not have any worker representative bodies. No strikes
have been called or have yet to be held, nor have the Companies been threatened
with any strikes or any other pressure tactics.

 

-14-

--------------------------------------------------------------------------------

 

 

(r)     The Companies are not party, whether as defendants or plaintiffs, to any
litigation, complaint, dispute, claim or action with any third party, nor are
they the subject of any penalty proceeding, case, inspection or action of any
other kind by the labor or social security authorities or any other competent
authority, deriving from or related to the contents of, and legislation
contained in, this Section 2.15, and no fact or circumstance has arisen which
may give rise to any action of this type in the future, except for the
non-payment of the Severance Obligations. The Companies have not been the
subject or recipients of any judgment, penalty or investigation of a labor and
employment nature (including salary, social security, occupational risk
prevention and health and safety at work obligations) in the last 5 years.

 

2.16       Employee Benefits.

 

(a)     The Companies have not granted or assumed any benefit in favor of
employees other than those envisaged in the written employment contracts, the
applicable collective bargaining agreement and the Companies’ policies or
handbooks other than those established in Schedule 2.16.

 

(b)     The Companies have not assumed, nor do it foresee assuming, any pension
commitments or employee welfare benefits other than as established in the
applicable collective labor agreement, and has fulfilled all of the obligations
thereunder, including their externalization.

 

2.17       Leases; Leased Real Property.

 

(a)     Schedule 2.17(a) sets forth a list of all leases, licenses, permits,
subleases and occupancy agreements, together with all amendments and supplements
thereto, with respect to all real property in which either of the Companies has
a leasehold interest, whether as lessor, sublessor, licensor, lessee, sublessee
or licensee (each, a “Lease” and collectively, the “Leases”; the property
covered by Leases under which one of the Companies is a lessee is referred to
herein as the “Leased Real Property”). The Stockholders through the Company has
furnished true, correct and complete copies of all Leases to Purchaser or its
representatives. No option has been exercised under any of such Leases, except
options whose exercise has been evidenced by a written document, a true,
complete and accurate copy of which has been delivered to Purchaser or its
representatives with the corresponding Lease. Neither of the Companies owns real
property.

 

(b)     Each Lease is in full force and effect and is valid, binding and
enforceable in accordance with its respective terms and no Lease has been
modified or amended except pursuant to an amendment referred to on Schedule
2.17. To the Company’s Knowledge, neither of the Companies nor any other party
to a Lease has given to the other party written notice of or has made a claim
with respect to any material breach or default of or with respect to any Lease
which remains uncured. Neither of the Companies is in default of any of its
material obligations under any Lease and no other party to a Lease is in
material default of its obligations thereunder. Each such Lease will continue to
be legal, valid, binding, enforceable and in full force and effect against the
Company or the Subsidiary, as applicable, and, to the Company’s Knowledge,
against each other party thereto immediately following the Closing in accordance
with the terms thereof as in effect immediately prior to the Closing, subject to
the Enforceability Exceptions.

 

(c)     Except as set forth on Schedule 2.17(c), none of the Leased Real
Property is subject to any sublease, license or other agreement to which the
Company or the Subsidiary, as applicable, is a party granting to any Person or
entity any right to the use, occupancy or enjoyment of such property or any
portion thereof.

 

(d)     To the Company’s Knowledge, the Leased Real Property has been maintained
in accordance with normal industry practice, is in good operating condition and
repair (subject to normal wear and tear) and is suitable for the purposes for
which it is currently used.

 

-15-

--------------------------------------------------------------------------------

 

 

(e)     Except as set forth on Schedule 2.17(e), there are no guaranties (from
either of the Companies or from any other Person) in favor of the lessors of any
of the Leased Real Property.

 

(f)     Neither of the Companies has sold, assigned, transferred, pledged or
encumbered all or any part of its leasehold interests in the Leased Real
Property.

 

2.18       Environmental Matters. To the Company’s Knowledge, each of the
Companies has complied and is in material compliance with all federal, state,
local, municipal, foreign, international, multinational or other constitution,
law, ordinance, established principle of common law, code, regulation, statute,
or treaty of any governmental body concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including
without limitation all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes
(collectively, “Environmental Laws”), as such requirements are duly enacted and
in effect on or prior to the Closing Date. To the Company’s Knowledge, the
consummation of the transactions contemplated hereby will not create any
liabilities for which Purchaser will be responsible under any Environmental Law.
To the Company’s Knowledge, none of the Leased Real Property or any improvement
thereon, (a) contains or formerly contained any underground or aboveground
storage tank, surface impoundment, landfill or land disposal area; (b) contains
asbestos or asbestos containing materials in friable form, or polychlorinated
biphenyls, or radioactive materials in each case that presently require removal
pursuant to Environmental Law; or (c) has been the subject of any environmental
investigation or response with respect to any Environmental Law. Neither of the
Companies has received written notice that it has any actual or contingent
liability arising from any treatment, transport or disposal or arrangement for
the treatment, transport or disposal of any Hazardous Substance at or to any
location, including any location owned or operated by a third party.

 

2.19       Intellectual Property.

 

(a)     Schedule 2.19(a) accurately identifies and describes each product
currently being designed, developed, manufactured, marketed, distributed,
provided, licensed, or sold by either of the Companies (each, a “Company
Product”).

 

(b)     Schedule 2.19(b) accurately identifies: (i) each item of Registered IP
in which either of the Companies has or purports to have an ownership interest
of any nature (whether exclusively, jointly with another Person, or otherwise);
(ii) the jurisdiction in which such item of Registered IP has been registered or
filed and the applicable registration or serial number; (iii) any other Person
that has an ownership interest in such item of Registered IP and the nature of
such ownership interest; and (iv) each Company Product that embodies, utilizes,
or is based upon or derived from (or, with respect to Company Products currently
under development, that is expected to embody, utilize, or be based upon or
derived from) such item of Registered IP. The Stockholders, through the Company,
have provided to Purchaser accurate and complete copies of all applications,
correspondence with any Governmental Entity, and other material documents
related to each such item of Registered IP.

 

(c)     Schedule 2.19(c) accurately identifies: (i) each Contract pursuant to
which any Intellectual Property Right or Intellectual Property that is used in,
needed for the conduct of, or are useful in connection with, the business
operated or proposed to be operated by either of the Companies, is or has been
licensed, sold, assigned, or otherwise conveyed or provided to either of the
Companies (other than: (A) agreements between either of the Companies and its
employees in the Companies’ standard form thereof and (B) non-exclusive licenses
to third-party software that (x) is not incorporated into, or used in the
development, manufacturing, testing, distribution, maintenance, or support of,
any properties or assets of either of the Companies and that is not otherwise
material to the business of either of the Companies; and (y) that are generally
available to the public and impose no future monetary obligation on either of
the Companies); and (ii) whether the licenses or rights granted to either of the
Companies in each such Contract are exclusive or non-exclusive. The
Stockholders, through the Company have delivered to Purchaser accurate and
complete copies of each Contract identified or required to be identified in
Schedule 2.19(c).

 

-16-

--------------------------------------------------------------------------------

 

 

(d)     Schedule 2.19(d) accurately identifies each Contract pursuant to which
any Person has been granted any license under, or otherwise has received or
acquired any right (whether or not currently exercisable) or interest in, any
Company IP. Neither of the Companies is bound by, and no Company IP is subject
to, any Contract containing any covenant or other provision that in any way
limits or restricts the ability of the Companies to use, exploit, assert, or
enforce any Company IP anywhere in the world.

 

(e)     Schedule 2.19(e) accurately identifies and describes all royalties,
fees, commissions, and other amounts payable by either of the Companies to any
other Person (other than sales commissions paid to employees according to the
Companies’ standard commissions plan) upon or for the manufacture, sale, or
distribution of any Company Product or the use of any Company IP.

 

(f)     The Stockholders, through the Company, have provided to Purchaser
accurate and complete copy of each standard form of Contract used by either of
the Companies at any time, including each standard form of (a) employee
agreement containing any assignment or license of Intellectual Property Rights;
(b) consulting or independent contractor agreement containing any intellectual
property assignment or license of Intellectual Property Rights; and (c)
confidentiality or nondisclosure agreement. Schedule 2.19(f) accurately
identifies each Contract that deviates in any material respect from the
corresponding standard form agreement provided to Purchaser, including any
agreement with an employee, consultant, or independent contractor in which the
employee, consultant, or independent contractor expressly reserved or retained
rights in any Intellectual Property or Intellectual Property Rights incorporated
into or used in connection with any Company Product or otherwise related to the
business of either of the Companies.

 

(g)     The Companies exclusively own all right, title, and interest to and in
the Company IP free and clear of any Liens (other than licenses and rights
granted pursuant to the Contracts identified in Schedule 2.19(d)). The Companies
have a valid right to use and otherwise exploit, and to license others to use
and otherwise exploit, all third-party intellectual property identified or
required to be identified in Schedule 2.19(c). The Companies have not developed
jointly with any other Person any Company IP with respect to which such other
Person has any rights. Without limiting the generality of the foregoing:

 

(i)     All documents and instruments necessary to establish, perfect, and
maintain the rights of the Companies in the Company IP have been validly
executed, delivered, and filed in a timely manner with the appropriate
Governmental Entity;

 

(ii)     Each Person who is an employee or contractor of either of the Companies
and who is involved in the creation or development of any Company Product or
Company IP has signed a valid, enforceable agreement containing an assignment of
Intellectual Property Rights pertaining to such Company Product or Company IP to
the Companies and confidentiality provisions protecting the Company IP. To the
Company’s Knowledge no current stockholder, officer, director, or employee of
either of the Companies has any claim, right (whether or not currently
exercisable), or interest to or in any Company IP. To the Representative´s
Knowledge no employee of either of the Companies is (A) bound by or otherwise
subject to any Contract restricting him from performing his duties for the
Company or Subsidiary, as applicable, or (B) in breach of any contract with any
former employer or other Person concerning Intellectual Property Rights or
confidentiality due to his or her activities as an employee of one of the
Companies. No former employee of either of the Companies or Genasys Mexico has
made any material contribution to any Company Product or Company IP without
assigning the rights to such contributions to the Company.

 

-17-

--------------------------------------------------------------------------------

 

 

(iii)     No funding, facilities, or personnel of any Governmental Entity or any
public or private university, college, or other educational or research
institution were used, directly or indirectly, to develop or create, in whole or
in part, any Company IP.

 

(iv)     To the Representative´s Knowledge, each of the Companies has taken all
reasonable steps and precautions necessary to maintain the confidentiality of
and otherwise protect and enforce their rights in all proprietary information
pertaining to the Company IP or any Company Product.

 

(v)     The Company IP constitutes, and after the Closing Purchaser will have,
all Intellectual Property Rights needed to conduct the business of the Companies
as currently conducted

 

(h)     All Company IP is valid, subsisting, and enforceable. Without limiting
the generality of the foregoing:

 

(i)     Neither of the Companies has engaged in patent or copyright misuse or
any fraud or inequitable conduct in connection with any Company IP that is
Registered IP.

 

(ii)     No trademark or trade name included in the Company IP conflicts or
interferes with any trademark or trade name owned, used, or applied for by any
other Person that is located in the countries that the Companies operate in,
sell into, maintain employees, agents or resellers in or have customers in. No
event or circumstance (including a failure to exercise adequate quality controls
and an assignment in gross without the accompanying goodwill) has occurred or
exists that has resulted in, or could reasonably be expected to result in, the
abandonment of any trademark (whether registered or unregistered) included in
the Company IP.

 

(iii)     Each item of Company IP that is Registered IP is and at all times has
been in compliance with all legal requirements and all filings, payments, and
other actions required to be made or taken to maintain such item of Company IP
in full force and effect have been made by the applicable deadline. No
application for a patent or a copyright, mask work, or trademark registration or
any other type of Company IP that is Registered IP filed by or on behalf of the
Companies has been abandoned, allowed to lapse, or rejected. Schedule 2.19(h)
accurately identifies and describes each action, filing, and payment that must
be taken or made on or before the date that is one hundred twenty (120) days
after the date of this Agreement in order to maintain such item of Company IP in
full force and effect.

 

(iv)     No interference, opposition, reissue, reexamination, or other
Proceeding is or has been pending or, to the Company’s Knowledge, threatened, in
which the scope, validity, or enforceability of any Company IP is being, has
been, or could reasonably be expected to be contested or challenged. To the
Company’s Knowledge, there is no basis for a claim that any Company IP is
invalid or unenforceable.

 

(i)     To the Company’s Knowledge, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any Company IP. Schedule 2.19(i) accurately identifies (and
the Stockholders, through the Company, have provided to Purchaser as accurate
and complete copy of) each letter or other written or electronic communication
or correspondence that has been sent or otherwise delivered by or to the
Companies or any representative or agent of the Companies regarding any actual,
alleged, or suspected infringement or misappropriation of any Company IP, and
provides a brief description of the current status of the matter referred to in
such letter, communication, or correspondence.

 

-18-

--------------------------------------------------------------------------------

 

 

(j)     Neither the execution, delivery, or performance of this Agreement nor
the consummation of any of the transactions contemplated by this Agreement will,
with or without notice or lapse of time, result in, or give any other Person the
right or option to cause or declare: (i) a loss of, or Lien on, any Company IP;
(ii) the release, disclosure, or delivery of any Company IP by or to any escrow
agent or other Person; (iii) the grant, assignment, or transfer to any other
Person of any license or other right or interest under, to, or in any of the
Company IP; or (iv) any right of any third party to terminate or alter the
Companies’ or, after the Closing, Purchaser’s rights in and to any Company IP.

 

(k)     Neither of the Companies has ever infringed (directly, contributorily,
by inducement, or otherwise), misappropriated, or otherwise violated or made
unlawful use of any Intellectual Property Right of any other Person or engaged
in unfair competition. None of the Company IP, Company Product and any method or
process used in the manufacturing of any Company Product, has infringed,
violated, or made unlawful use of any Intellectual Property Right of, or
contained any Intellectual Property misappropriated from, any other Person. To
the Representative´s Knowledge there is no legitimate basis for a claim that the
Companies, any Company IP or any Company Product has infringed or
misappropriated any Intellectual Property Right of another Person or engaged in
unfair competition or that any Company IP or Company Product, or any method or
process used in the manufacturing of any Company Product, infringes, violates,
or makes unlawful use of any Intellectual Property Right of, or contains any
Intellectual Property misappropriated from, any other Person. Without limiting
the generality of the foregoing:

 

(i)     No infringement, misappropriation, or similar claim or Legal Proceeding
involving or relating to any Company IP or any Company Product is pending or, to
the Company’s Knowledge, threatened against either of the Companies or against
any other Person who is or may be entitled to be indemnified, defended, held
harmless, or reimbursed by either of the Companies with respect to such claim or
Legal Proceeding. Neither of the Companies has ever received any notice or other
communication (in writing or otherwise) relating to any actual, alleged, or
suspected infringement, misappropriation, or violation by either of the
Companies, any of their employees or agents, or any Company IP or Company
Product of any Intellectual Property Rights of another Person, including any
letter or other communication suggesting or offering that either of the
Companies obtain a license to any Intellectual Property Right of another Person.

 

(ii)     The Companies are not bound by any Contract to indemnify, defend, hold
harmless, or reimburse any other Person with respect to, or otherwise assumed or
agreed to discharge or otherwise take responsibility for, any existing or
potential intellectual property infringement, misappropriation, or similar claim
(other than indemnification provisions in the Companies’ standard forms of
Contracts previously provided to Purchaser).

 

(iii)     No claim or Proceeding involving any Intellectual Property or
Intellectual Property Right licensed to either of the Companies is pending or to
the Company’s Knowledge, has been threatened, except for any such claim or
Proceeding that, if adversely determined, would not adversely affect: (i) the
use or exploitation of such Intellectual Property or Intellectual Property Right
by either of the Companies; or (ii) the design, development, manufacturing,
marketing, distribution, provision, licensing or sale of any Company Product.

 

-19-

--------------------------------------------------------------------------------

 

 

(l)     None of the software (including firmware and other software embedded in
hardware devices) owned, developed (or currently being developed), used,
marketed, distributed, licensed, or sold by either of the Companies (including
any software that is part of, is distributed with, or is used in the design,
development, manufacturing, production, distribution, testing, maintenance, or
support of any Company Product, but excluding any third-party software that is
generally available on standard commercial terms and is licensed to the
Companies solely for internal use on a non-exclusive basis) (collectively,
“Company Software”): (i) contains any bug, defect, or error (including any bug,
defect, or error relating to or resulting from the display, manipulation,
processing, storage, transmission, or use of date data) that materially and
adversely affects the use, functionality, or performance of such Company
Software or any product or system containing or used in conjunction with such
Company Software; or (ii) fails to comply with any applicable warranty or other
contractual commitment relating to the use, functionality, or performance of
such Company Software, unless an accurate and complete list of all known bugs,
defects, and errors in each version of the Company Software is included on
Schedule 2.19(l).

 

(m)     No Company Software contains any “back door,” “drop dead device,” “time
bomb,” “Trojan horse,” “virus,” or “worm” (as such terms are commonly understood
in the software industry) or any other code designed or intended to have, or
capable of performing, any of the following functions: (i) disrupting,
disabling, harming, or otherwise impeding in any manner the operation of, or
providing unauthorized access to, a computer system or network or other device
on which such code is stored or installed; or (ii) damaging or destroying any
data or file without the user’s consent.

 

(n)     The Source Code for all Company Software contains clear and accurate
annotations and programmer’s comments, and otherwise has been documented in a
professional manner that is both: (i) consistent with customary code annotation
conventions and best practices in the software industry; and (ii) sufficient to
independently enable a programmer of reasonable skill and competence to
understand, analyze, and interpret program logic, correct errors and improve,
enhance, modify and support the Company Software. No Source Code for any Company
Software has been delivered, licensed, or made available to any escrow agent or
other Person who is not, as of the date of this Agreement, an employee of either
of the Companies. Neither of the Companies has any duty or obligation (whether
present, contingent, or otherwise) to deliver, license, or make available the
Source Code for any Company Software to any escrow agent or other Person. No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
result in the delivery, license, or disclosure of the Source Code for any
Company Software to any other Person.

 

(o)     Schedule 2.19(o) accurately identifies and describes (i) each item of
Open Source Code that is contained in, distributed with, or used in the
development of the Company Products or from which any part of any Company
Product is derived, (ii) the applicable license terms for each such item of Open
Source Code, and (iii) the Company Product or Company Products to which each
such item of Open Source Code relates.

 

(p)     No Company Product contains, is derived from, is distributed with, or is
being or was developed using Open Source Code that is licensed under any terms
that: (i) impose or could impose a requirement or condition that any Company
Product or part thereof: (A) be disclosed or distributed in source code form;
(B) be licensed for the purpose of making modifications or derivative works; or
(C) be redistributable at no charge; or (ii) otherwise impose or could impose
any other material limitation, restriction, or condition on the right or ability
of either of the Companies to use or distribute any Company Product.

 

(q)     Each Company Product: (i) conformed and complied in all material
respects with the terms and requirements of any applicable warranty or other
contract and with all applicable Law; and (ii) was free in all material respects
of any design defects or other defects or deficiencies at the time it was sold,
distributed or made available. Neither of the Companies has ever received any
notice or other communication (in writing or otherwise), and is not otherwise
aware of any other information, indicating that any customer of either of the
Companies is dissatisfied in any material respect with any Company Product.

 

-20-

--------------------------------------------------------------------------------

 

 

2.20      Insurance. Schedule 2.20 sets forth a complete and accurate list of
all insurance policies (including property, fire, theft, casualty, comprehensive
general liability, workers compensation, directors and officers, business
interruption, environmental, product liability, umbrella/excess liability and
automobile insurance policies and bond and surety arrangements) issued in favor
of either of the Companies, or pursuant to which either of the Companies is a
named insured or otherwise beneficiary, and includes with respect to each such
policy: (a) the name of the insurance carrier that issued such policy and the
policy number of such policy; (b) whether such policy is a “claims made” or an
“occurrences” policy; (c) a description of the coverage provided by such policy
and the material terms and provisions of such policy (including all applicable
coverage limits, deductible amounts and co-insurance arrangements and any
non-customary exclusions from coverage); (d) the annual premium payable with
respect to such policy, and the cash value (if any) of such policy; and (e) a
description of any claims pending, and any claims that have been asserted in the
past, with respect to such policy or any predecessor insurance policy. As of the
date hereof, each of the Companies is covered by valid and currently effective
insurance policies issued that is customary and adequate for companies of
similar size in the industry and locales in which it operates. All policies
listed in Schedule 2.20 are in full force and effect, all premiums due thereon
have been paid and each of the Company has complied in all material respects
with the provisions of such policies. Neither of the Companies has experienced
any loss covered by any insurance policy for which coverage under its policy was
inadequate to cover such loss. There is no claim pending under any such policy
as to which coverage has been questioned, denied or disputed by the underwriter
of such policy. Neither of the Companies has Knowledge of any threatened
termination of, or premium increase with respect to, any such policy. Each such
policy will continue to be enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing. Schedule 2.20 identifies all claims asserted
by either of the Companies pursuant to any insurance policy and describes the
nature and status of each such claim.

 

2.21      Transactions with Affiliates. Except for the services agreement with
Management Consulting Overseas, S.L. contract and the Stockholder Loans, no
Stockholder, officer or director of either of the Companies, or any person with
whom any such Stockholder, officer or director has any direct or indirect
relation by blood, marriage or adoption, or any entity in which any such person
owns any beneficial interest (other than a publicly-held corporation whose stock
is traded on a national securities exchange or in the over-the-counter market
and less than 1% of the stock of which is beneficially owned by all of such
persons), currently has, or within the past three years has had, any interest in
(i) any contract, arrangement or understanding with, or relating to, the
business or operations of either of the Companies, (ii) any loan, arrangement,
understanding, agreement or contract for or relating to indebtedness with either
of the Companies, (iii) any property (real, personal or mixed), tangible or
intangible, used or currently intended to be used in, the business or operations
of either of the Companies, or (iv) any business or entity that competes with
either of the Companies.

 

2.22       Assets.

 

(a)     Each of the Companies is the true and lawful owner of, and has good
title to, all of the assets (tangible or intangible) purported to be owned by
it, free and clear of all Liens. Each of the Companies owns or leases all
tangible assets sufficient for the conduct of its businesses as presently
conducted, which tangible assets are reflected in the Financial Statements. Each
such tangible asset is free from defects, has been maintained in accordance with
normal industry practice, is in good operating condition and repair (subject to
normal wear and tear) and is suitable for the purposes for which it presently is
used.

 

-21-

--------------------------------------------------------------------------------

 

 

(b)     Schedule 2.22(b) lists individually (i) all fixed assets (within the
meaning of IFRS) of each of the Companies, indicating the cost, accumulated book
depreciation (if any) and the net book value of each such fixed asset, and (ii)
all other assets of a tangible nature (other than inventories) of each of the
Companies.

 

(c)     Each asset that either of the Companies possesses pursuant to a lease
agreement or other similar contractual arrangement is in such condition that,
upon its return to its lessor or owner in its present condition at the end of
the relevant lease term or as otherwise contemplated by the applicable lease or
contract, the obligations of the Companies to such lessor or owner will have
been discharged in full. Each of the Companies owns, or has the right to use
pursuant to a valid and enforceable lease, license or similar contractual
arrangement, all of the assets (whether tangible or intangible) that are used or
required for use in the operation of its business as currently conducted.

 

2.23     Accounts Receivable. All accounts receivable of either of the Companies
reflected on the Balance Sheet (other than those paid since such date) are valid
receivables subject to no setoffs or counterclaims and are current and
collectible within 120 days after the date on which it first became due and
payable, net of the applicable reserve for bad debts on the Balance Sheet. A
complete and accurate list of the accounts receivable reflected on the Balance
Sheet, showing the aging thereof, is included in Schedule 2.23. All accounts
receivable of either of the Companies that have arisen since the Balance Sheet
Date are valid receivables subject to no setoffs or counterclaims and are
collectible within 120 days after the date on which it first became due and
payable, net of a reserve for bad debts related to such accounts receivable in
an amount proportionate to the reserve shown on the Balance Sheet. Neither of
the Companies has received any written notice from an account debtor stating
that any account receivable in an amount in excess of €5,000 is subject to any
contest, claim or setoff by such account debtor.

 

2.24     Inventories. The inventories of either of the Companies (including
tooling, spare parts and supplies) reflected on the Balance Sheet, or acquired
by either of the Companies after the date thereof and prior to the Closing Date,
are carried at not more than the lower of cost or market, and such inventories
do not include in any material amount of obsolete inventory for which adequate
reserves have not been established on the Financial Statements. For purposes of
this Section 2.24, “obsolete inventory” is inventory which, as of the date of
the Balance Sheet, was not usable or salable in the lawful and Ordinary Course
because of legal restrictions, failure to meet specifications, loss of market,
damage, physical deterioration or for any other cause, in each case net of
reserves provided therefor on the Balance Sheet.

 

2.25     Warranties. No service or product provided, manufactured, sold, leased,
licensed or delivered by either of the Companies is subject to any guaranty,
warranty, right of return, right of credit, service level agreement obligation
or other indemnity other than the applicable standard terms and conditions of
sale of the Companies, which are set forth in Schedule 2.25. The aggregate
expenses incurred by either of the Companies in fulfilling its obligations under
its guaranty, warranty, right of return, service level agreement credit and
indemnity provisions during each of the fiscal years and the interim period
covered by the Financial Statements are less than €25,000.

 

2.26     Product Liability; Recalls. There has been no accident, happening or
event caused or allegedly caused by any defect in manufacture, design, materials
or workmanship including any failure to warn or any breach of express or implied
warranties or representations with respect to any product manufactured, shipped,
sold or delivered by or on behalf of either of the Companies which has resulted
in serious injury or death to any Person or material damage to or destruction of
property or other material consequential damages. There has been no product
recall or post-sale warning conducted by either of the Companies with respect to
any product manufactured, shipped, sold or delivered by or on its behalf.

 

-22-

--------------------------------------------------------------------------------

 

 

2.27     Customers and Suppliers. Schedule 2.27 sets forth a list of (a) each
customer of the Companies during the last full fiscal year and the interim
period through the Balance Sheet Date, in each case with revenue equal to or in
excess of €25,000, and the amount of revenues accounted for by such customer
during each such period and (b) each supplier of the Companies during the last
full fiscal year and the interim period through the Balance Sheet Date, in each
case with amounts paid or committed to be paid by the Companies equal to or in
excess of €25,000. No such customer or supplier has indicated in writing within
the past year that it will stop, or decrease the rate of, buying materials,
products or services or supplying materials, products or services, as
applicable, to the Companies. No unfilled customer order or commitment
obligating either of the Companies to process, manufacture, provide or deliver
products or perform services will result in a loss to the Companies upon
completion of performance. No purchase order or commitment of either of the
Companies is in excess of its normal business requirements.

 

2.28     Government Contracts. Schedule 2.28 sets forth a list of currently
existing, written contracts with any Governmental Entity (other than contracts
and agreements with respect utilities (electricity, water and the like) and
municipality services, or other governmental services in the Ordinary Course).
Neither of the Companies has been suspended or debarred from bidding on
contracts or subcontracts with any Governmental Entity; no such suspension or
debarment has been initiated or, to the Company’s Knowledge, threatened; and the
consummation of the transactions contemplated by this Agreement will not result
in any such suspension or debarment of either of the Companies or Purchaser.

 

2.29     Powers of Attorney; Depositories and Authorities. Schedule 2.29 sets
forth a complete and accurate list of the outstanding powers of attorney
executed on behalf of the Company. Schedule 2.29 sets forth a complete and
accurate list of the names and addresses of all banks, trust companies, savings
and loan associations and other financial institutions in which either of the
Companies has assets, deposits or safe deposit boxes and the signatories
thereunder.

 

2.30     Books and Records. The records of the Companies contain complete and
accurate records of all actions taken at any meetings of the Companies’
stockholders, Board of Directors or any committee thereof and of all written
consents executed in lieu of the holding of any such meeting. The books and
records of the Companies accurately reflect the assets, liabilities, business,
financial condition and results of operations of the Companies and have been
maintained in accordance with good business and bookkeeping practices for
similarly structured companies of the size and nature of the Companies.

 

2.31     Brokers, Finders and Investment Bankers. None of the Companies or any
of their respective executive officers or directors has employed any broker,
finder or investment banker or incurred any liability for any investment banking
fees, financial advisory fees, brokerage fees or finders’ fees in connection
with the transactions contemplated in this Agreement.

 

2.32     Legal and Tax Advice. The Stockholders have had an opportunity to
discuss this Agreement with counsel of their respective choosing, and had the
legal consequences of this Agreement and the transactions contemplated hereby
explained by such counsel. The Stockholders are not relying upon Purchaser or
any of its stockholders, directors, officers, attorneys, accountants, agents or
representatives for purposes of interpreting the provisions of this Agreement or
assessing the consequences hereof.

 

2.33     Due Diligence. To the Company’s Knowledge, all information,
documentation and materials disclosed to Purchaser in the due diligence process
is true, accurate, complete and no misleading.

 

-23-

--------------------------------------------------------------------------------

 

 

2.34     No Other Representations and Warranties. Except for the representations
and warranties contained in this ARTICLE 2 (including the related portions of
the Disclosure Schedules), neither the Stockholders nor any other Person has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of the Stockholders, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Company furnished or made available to Purchaser and its Representatives or as
to the future revenue, profitability or success of the Company, or any
representation or warranty arising from statute or otherwise in Law.

 

ARTICLE 3     
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represent and warrant to the Stockholders and the
Representative as follows:

 

3.1     Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

 

3.2     Authorization. Purchaser has full corporate power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by Purchaser and the performance by
Purchaser of its obligations hereunder and the consummation of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser and constitutes the valid and binding
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms.

 

3.3     No Violations. The execution, delivery and performance of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the fulfillment of and compliance with the terms and conditions of this
Agreement do not and will not, violate or conflict with (i) any terms or
provisions of the Organizational Documents of Purchaser or (ii) any judgment,
decree, order, statute, rule or regulation applicable to Purchaser or any of its
assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, any government agency or public or regulatory unit,
agency, body or authority with respect to Purchaser is required in connection
with the execution, delivery or performance of this Agreement by Purchaser or
the consummation of the transactions contemplated by this Agreement by
Purchaser.

 

3.4     Brokers, Finders and Investment Bankers. None of Purchaser or any of its
executive officers or directors has employed any broker, finder or investment
banker or incurred any liability for any investment banking fees, financial
advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated in this Agreement.

 

3.5     Independent Investigation. Purchaser acknowledges and agrees that: (a)
in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser has relied solely upon the
representations and warranties of Stockholders set forth in Article II of this
Agreement (including related portions of the Disclosure Schedules); and (b)
neither the Stockholders nor any other Person has made any representation or
warranty as to the Company or this Agreement, except as expressly set forth in
Article II of this Agreement (including the related portions of the Disclosure
Schedules).

 

-24-

--------------------------------------------------------------------------------

 

 

ARTICLE 4     
CERTAIN COVENANTS AND AGREEMENTS

 

4.1     Expenses. Each of Purchaser and the Stockholders shall pay their own
respective costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including fees and expenses of its own
respective financial advisors, accountants and counsel; provided, however, the
Purchaser shall pay the costs and expenses incurred in connection with the
notarization of the Deed of Sale and Purchase.

 

4.2     No Separate Consideration. The Parties acknowledge and agree that no
part of the Purchase Price is allocable to the Restrictive Covenant Agreement or
similar undertakings, it being understood that such covenants are entered into
by the Restricted Stockholders in recognition and full discharge of their
obligation under applicable law not to interfere with the good will of the
Companies’ business.

 

4.3     Tax Matters.

 

(a)     Tax Periods Ending on or before the Closing Date. Purchaser acknowledges
and agrees that the Representative shall have the exclusive power and authority
(i) at the reasonable expense of the Companies, to cause the income Tax Returns
for the last separate taxable year of the Group and the Companies ending as a
result of the Closing to be prepared and filed in accordance with historic
practices and procedures of the Companies and applicable Law, based on a closing
of the books of Companies as of immediately before the Closing, provided that
the Representative shall afford Purchaser a reasonable opportunity to review the
proposed form of any such income Tax Return of the Group and the Companies and
shall not file any such Tax Return without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, (ii) to control the
conduct of the Companies in respect of any tax audit or examination and any
administrative appeal or litigation relating thereto, to the extent it relates
to any Taxes with respect to which the Stockholders have an obligation to
indemnify the Indemnitees if such Taxes are payable (the costs of any such audit
or examination shall be borne by the Companies until the issuance of a notice of
deficiency, whereas the costs of any administrative appeal or litigation after
the issuance of a notice of deficiency shall be borne by Stockholders), (iii) to
determine whether and to what extent to amend any Tax return filed before the
Closing Date or which is described in the immediately preceding clause (i), and
(iv) whether and to what extent the Companies shall extend or waive any statute
of limitations for the assessment of any Tax with respect to which the
Stockholders have an obligation to indemnify the Indemnitees if such Tax is
payable. Purchaser shall have the right to participate in any such tax audit,
examination, appeal or litigation (collectively, a “Tax Proceeding”) at
Purchaser’s sole expense, and, notwithstanding the immediately preceding
sentence, to jointly control with the Representative any such tax proceeding if
the amount claimed by the taxing authority in a notice of deficiency would
result in a liability to the Companies that exceeds the amount of Damages for
which Stockholders would be obligated to indemnify the Indemnitees pursuant to
ARTICLE 6. In no event shall the Representative settle any such Tax Proceeding
without Purchaser’s consent if such settlement would materially adversely affect
the Companies or Purchaser with respect to any period after the Closing or
result in any material liability on the part of the Companies or Purchaser for
which the Stockholders are not obligated to indemnify the Indemnitees pursuant
to ARTICLE 6.

 

-25-

--------------------------------------------------------------------------------

 

 

(b)     Tax Periods Beginning Before and Ending After the Closing Date.
Purchaser shall prepare or cause to be prepared and file or cause to be filed
any Tax Returns of the Group and the Companies for Tax periods which begin
before the Closing Date and end after the Closing Date. Purchaser and the
Companies shall afford the Representative a reasonable opportunity to review the
proposed form of any state income Tax Return of the Group and the Companies for
any period that begins before and ends after the Closing Date and shall not file
any such Tax Return without the prior written consent of the Representative,
which consent shall not be unreasonably withheld. Revisions reasonably requested
by the Representative to such proposed Tax Returns shall be considered in good
faith by the Purchaser. For purposes of this Agreement, in the case of any Taxes
that are imposed on a periodic basis and are payable for a Tax period that
includes (but does not end on) the Closing Date, the portion of such Tax that
relates to the portion of such Tax period ending on the Closing Date shall (i)
in the case of any Taxes other than Taxes based upon or related to income or
receipts, be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Closing Date and the denominator of which is the number of
days in the entire Tax period, and (ii) in the case of any Tax based upon or
related to income or receipts, be deemed equal to the amount which would be
payable if the relevant Tax period ended on the Closing Date.

 

(c)     Cooperation on Tax Matters.

 

(i)     Purchaser, the Companies and the Representative shall cooperate fully,
as and to the extent reasonably requested by the other Party, in connection with
the filing of Tax Returns pursuant to this Agreement and any audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other Party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Companies agree to (A) retain all books and records with respect
to Tax matters pertinent to the Companies relating to any Taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Purchaser or the Representative, any
extensions thereof) of the respective Taxable periods, and to abide by all
record retention agreements entered into with any Taxing authority, and (B) give
the Representative reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if Representative so requests, the
Companies shall allow Representative to take possession of such books and
records. Purchaser and the Representative further agree, upon request, to use
their commercially reasonable efforts to obtain any certificate or other
document from any governmental authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).

 

(ii)     The Representative shall promptly notify Purchaser and the Company, and
Purchaser and the Company shall promptly notify the Representative, in writing
upon receipt by him or it of notice of any pending or threatened state, central,
regional, local or foreign Tax audits or assessments relating to the income,
properties or operations of Companies before the Closing Date.

 

(iii)     Purchaser shall not (and shall not cause or permit the Companies to)
(A) take any action that would give rise to any item of income, gain, loss,
deduction, expense or credit to the Companies for income Tax purposes on the
Closing Date, other than the conduct of the historic business of the Companies
in the Ordinary Course; (B) file any amendment of any income Tax Return of the
Companies for any period ending on or before the Closing Date or which includes
the Closing Date, without the prior written consent of the Representative, which
shall not be unreasonably withheld. If any refund of Taxes is received by the
Company in respect of any period ending before or apportionable to the period
before the Closing, the amount of such refund shall be promptly remitted to the
Stockholders and included in the Purchase Price in the proportions provided in
Exhibit G.

 

(d)     Certain Taxes. The Stockholders shall pay their own income tax derived
from the transfer of the Company Shares, when applicable. Other transfer,
documentary, stamp and registration Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by Purchaser
when due, and Purchaser will, at its expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes.

 

-26-

--------------------------------------------------------------------------------

 

 

4.4     Public Statements and Press Releases. Purchaser may issue a public
announcement of the transactions contemplated by this Agreement upon the
Closing. Representative shall be afforded an opportunity to review and comment
on the form and content of such public announcement prior to its release and
Purchaser shall endeavor, consistent with its obligations to the various
regulatory authorities, to accommodate Representative’s reasonable requests.
Except as set forth in the immediately preceding sentences, none of the
Stockholders, the Company or Purchaser shall issue or release any public
announcement, press release, statement or acknowledgment of the existence of, or
the terms, conditions and status of, the transactions provided for herein,
without the prior approval of the other as to the content and time of release of
and the media in which such statement or announcement is to be made and such
parties will use commercially reasonable efforts to consult with one another
before making other public statements or responding to any press inquiry with
respect to this Agreement or the transactions contemplated hereby, except as may
be required by law or any governmental agency. Notwithstanding the foregoing,
nothing contained herein shall prevent any Party at any time from furnishing any
information to any governmental agency if required by applicable law nor prevent
Purchaser from issuing any release when it believes, based upon advice of
counsel, it is legally required to do so.

 

4.5     Stockholder Payment Allocations. Each of the Stockholders (a)
acknowledges and agrees that the allocation and payment of the Purchase Price
set forth on Exhibit G and as instructed in Section 1.3(b) are different from
the ownership percentages of the Company Shares as set forth on Exhibit B, (b)
represents that such allocation and payment are consistent with the agreement
and understanding among and between the Stockholders and (c) releases Purchaser
and the Company from any and all Damages related to payment in accordance with
such allocation instructions.

 

ARTICLE 5
CONDITIONS

 

5.1     Conditions to Each Party’s Obligations. Unless waived by such Party in
writing, each Party’s obligation to consummate the transactions to be performed
by them in connection with Closing shall be subject to the satisfaction, on or
prior to the Closing Date, of each of the following conditions:

 

(a)     No Injunction. There shall be no effective injunction, writ or
preliminary restraining order or any order of any nature issued by a court or
governmental agency of competent jurisdiction to the effect that the
transactions contemplated by this Agreement may not be consummated as in this
Agreement provided;

 

(b)     No Proceeding. No proceeding or lawsuit shall have been commenced for
the purpose of obtaining any injunction, writ or preliminary restraining order
described in Section 5.1(a) or seeking to collect any material damages alleged
to arise from this Agreement; and

 

(c)     No Notice of Governmental Action. No written notice shall have been
received from any governmental or regulatory agency indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
by the Agreement.

 

5.2     Conditions to Obligations of the Stockholders. Unless waived by
Representative in writing, each Stockholder’s obligation to consummate the
transactions to be performed by such Stockholder in connection with Closing
shall be subject to the satisfaction, on or prior to the Closing Date, of each
of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
Purchaser set forth in ARTICLE 3 which are qualified by materiality shall be
true and correct as of the date of this Agreement and shall be true and correct
as of the Closing as though made as of the Closing (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties will be true and correct as of
such date). All other representations and warranties of Purchaser set forth in
ARTICLE 3 shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing as though made as of the Closing (except to
the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties will be true
and correct as of such date);

 

-27-

--------------------------------------------------------------------------------

 

 

(b)     Performance of Obligations by Purchaser. Purchaser shall have performed
in all material respects all covenants and agreements required to be performed
by it under this Agreement on or prior to the Closing;

 

(c)     Consents. All consents, authorizations, orders and approvals of (or
filings or registrations with) any governmental commission, board or other
regulatory body (domestic or foreign) required in connection with the execution,
delivery and performance of this Agreement by Purchaser shall have been obtained
or made, except for any documents required to be filed after the Closing; and

 

(d)     Additional Documents. Representative shall have received such other
certificates and instruments as he shall reasonably request in connection with
the Closing.

 

5.3     Conditions to Obligations of Purchaser. Unless waived by Purchaser in
writing, Purchaser’s obligation to consummate the transactions to be performed
by Purchaser in connection with Closing shall be subject to the satisfaction, on
or prior to the Closing Date, of each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Stockholders set forth in ARTICLE 2 which are qualified by materiality shall
be true and correct as of the date of this Agreement and shall be true and
correct as of the Closing as though made as of the Closing (except to the extent
such representations and warranties are specifically made as of a particular
date, in which case such representations and warranties will be true and correct
as of such date). All other representations and warranties of the Stockholders
set forth in ARTICLE 2 shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing as though made as of the
Closing (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties will be true and correct as of such date);

 

(b)     Performance of Obligations. Each of the Stockholders shall have
performed or complied with its agreements and covenants required to be performed
or complied with under this Agreement as of or prior to the Closing, except for
any failures to perform or comply that, individually or in the aggregate, are
not material;

 

(c)     Governmental Consents. The Stockholders shall have obtained at their own
expense, and shall have provided copies thereof to Purchaser, all consents,
authorizations, orders and approvals of (or filings or registrations with) any
governmental commission, board or other regulatory body (domestic or foreign)
required in connection with the execution, delivery and performance of this
Agreement shall have been obtained or made, except for filing of any documents
required to be filed after the Closing;

 

(d)     Other Consents. The Stockholders shall have obtained at their own
expense, and shall have provided copies thereof to Purchaser, all consents,
authorizations and approvals of third parties that are listed on Schedule 2.3
shall have been obtained in form acceptable to Purchaser;

 

-28-

--------------------------------------------------------------------------------

 

 

(e)     Pre-Closing Statement. The Parties shall have agreed on each element of
the Pre-Closing Statement;

 

(f)     Resignation of Officers and Directors. Purchaser shall have received the
resignation of each of Alberto Gómez Arreaza, director and chairman to the board
of directors of the Company, with identification number Spanish identification
number 2310502Z, Per Harald Levin, director of the Company, with identification
number 98136958, Jesús González Hernández, secretary to the board of directors
of the Company with identification number 1118148A and all other directors and
non-employee officers from their position on the board of directors and as
officers of the Company and each subsidiary of the Company without compensation
being payable by Purchaser nor the Company or such subsidiaries, including for
loss of office, and a waiver of actions against the Company or Purchaser, and of
Pablo Colom Imaz, director and managing director of the Company with Spanish
identification number 37261669J from his position on the board of directors but
not as an officer and employee of the Company;

 

(g)     Business Relationships. Purchaser shall have received reasonably
acceptable evidence that no material contract or business relationship of the
Company has been terminated or amended in any adverse respect;

 

(h)     Releases. Purchaser shall have received acknowledgement and release
agreements from each Stockholder in the form attached as Exhibit C;

 

(i)     Material Adverse Effect. There shall not have occurred and be continuing
any change, event, circumstance or development which, individually or when taken
together with all other changes, events, circumstances or developments, has had,
or would reasonably be expected to have, a Material Adverse Effect, and neither
of the Companies shall be in insolvency nor in mandatory winding up;

 

(j)     Lien Releases. Purchaser shall have received evidence in form
satisfactory to Purchaser of the release of all Liens listed on Schedule 5.3(j);

 

(k)     Restrictive Covenant Agreements. Restrictive Covenants Agreements in the
form attached as Exhibit D shall have been executed by each of the Restricted
Stockholders; and

 

(l)     Additional Documents. Purchaser shall have received such other
certificates and instruments (including certificates of good standing of the
Company in its jurisdiction of organization and the various foreign
jurisdictions in which it is qualified, certified charter documents,
certificates as to the incumbency of officers and the adoption of authorizing
resolutions) as it shall reasonably request in connection with the Closing.

 

ARTICLE 6
INDEMNIFICATION

 

6.1     Indemnification by the Stockholders.

 

(a)     From and after the Closing, and subject to the terms and limitations set
forth in this ARTICLE 6, each of the Indemnifying Stockholders will, on an Euro
per Euro basis, jointly and severally indemnify and defend the Indemnitees in
respect of, and hold them harmless against, any and all Damages incurred or
suffered by the Indemnitees thereof by reason of, relating to or constituting:

 

(i)     any Knowing Misrepresentation, fraud, or the cause or knowledge of a
deliberate or willful breach of any representations, warranties or covenants of
the Stockholders under this Agreement or in any certificate, schedule or exhibit
delivered pursuant hereto (collectively, “Fraud Claims”);

 

-29-

--------------------------------------------------------------------------------

 

 

(ii)     any Taxes of the Companies attributable to the period before and
including the Closing Date (collectively, “Tax Claims”);

 

(iii)     any breach of the Fundamental Representations (collectively,
“Fundamental Claims”); provided that, for purposes of determining whether such
breach has occurred, the terms “material,” “materiality” and “Material Adverse
Effect” and other similar terms shall be disregarded and given no effect;

 

(iv)     other than claims arising under or contemplated by this Agreement or
any agreement entered in connection herewith, any claim by a Stockholder or
former stockholder of either of the Companies, in their capacity as such, or any
other Person, in each case to the extent seeking to assert, or to the extent
based upon: (A) the ownership or rights to ownership of any ownership interest
of either of the Companies; (B) any rights of a Stockholder, including any
option, preemptive rights, rights to notice or to vote, granted to such Person
by applicable Law, either of the Companies or any rights under the Companies’
Organizational Documents that occurred at or prior to the Closing; and (C) any
claim that his, her or its shares were wrongfully repurchased by either of the
Companies or any Stockholders (collectively, “Stock Claims”);

 

(v)     any matter set forth in Exhibit E (collectively, “Specific Indemnity
Claims”); and

 

(vi)     other than Fraud Claims, Tax Claims, Fundamental Claims, Stock Claims
and Specific Indemnity Claims, any other breach of any representation, warranty
or covenant of the Stockholders under this Agreement or in any schedule or
exhibit delivered pursuant hereto, or by reason of any Legal Proceeding asserted
or instituted growing out of any matter or thing constituting a breach of such
representations, warranties or covenants (collectively, “General Claims”);
provided that, for purposes of determining whether such breach has occurred, the
terms “material,” “materiality” and “Material Adverse Effect” and other similar
terms shall be disregarded and given no effect.

 

(b)     From and after the Closing, and subject to the terms and limitations set
forth in this ARTICLE 6, each Stockholder shall indemnify and defend the
Indemnitees in respect of, and hold them harmless against, any and all Damages
incurred or suffered by the Indemnitees by reason of, relating to or
constituting any failure of such Stockholder to have good and valid title to the
issued and outstanding Company Shares issued in the name of such Stockholder,
free and clear of all Liens. Such liability shall be limited to the applicable
Stockholder and no other Stockholder shall have any liability, joint or
otherwise, therefor.

 

(c)     The rights to indemnification set forth in this ARTICLE 6 shall not be
affected by any investigation conducted by or on behalf of Purchaser or any
knowledge acquired (or capable of being acquired) by Purchaser, whether before
or after the date of this Agreement or the Closing Date, with respect to the
inaccuracy or noncompliance with any representation, warranty, covenant or
obligation which is the subject of indemnification hereunder.

 

(d)     Except for the Severance Obligations, no Stockholder shall have any
right of contribution against the Company with respect to any breach of any of
such Stockholder’s representations, warranties, covenants or agreements.

 

-30-

--------------------------------------------------------------------------------

 

 

6.2     Indemnification Claims. An Indemnitee seeking indemnification hereunder
shall make claims for indemnification by giving written notice thereof to the
Representative promptly on discovery and in any event within the period in which
indemnification claims can be made hereunder. If indemnification is sought for a
claim or liability asserted by a third party, the Indemnitee shall also give
written notice thereof to the Representative promptly after it receives notice
of the claim or liability being asserted, but the failure to do so shall not
relieve the Indemnifying Stockholders from any liability except to the extent
that it is prejudiced by the failure or delay in giving such notice. Such notice
shall summarize the basis for the claim for indemnification and any claim or
liability being asserted by a third party. Within twenty (20) days after
receiving such notice the Representative shall give written notice to the
Indemnitee stating whether it disputes the claim for indemnification and whether
it will defend against any third party claim or liability at its own cost and
expense. If the Representative fails to give notice that it disputes an
indemnification claim within twenty (20) days after receipt of notice thereof,
it shall be deemed to have accepted and agreed to the claim, which shall become
immediately due and payable. The Representative shall be entitled to direct the
defense against a third party claim or liability with counsel selected by it
(subject to the consent of the Indemnitee, which consent shall not be
unreasonably withheld) as long as the Representative is conducting a good faith
and diligent defense. The Indemnitee shall at all times have the right to fully
participate at its own expense in the defense of a third party claim or
liability, directly or through counsel; provided, however, that if the named
parties to the Legal Proceeding include both the Representative and the
Indemnitee and the Indemnitee is advised that representation of both parties by
the same counsel would be inappropriate under applicable standards of
professional conduct, the Indemnitee may engage separate counsel at its own
expense. If no such notice of intent to dispute and defend a third party claim
or liability is given by the Representative, or if such good faith and diligent
defense is not being or ceases to be conducted by the Representative, the
Indemnitee shall have the right, at the expense of the Representative, to
undertake the defense of such claim or liability (with counsel selected by the
Representative), and to compromise or settle it, with consent of the
Representative, which consent shall not be unreasonably withheld. If the third
party claim or liability is one that by its nature cannot be defended solely by
the Representative, then the Indemnitee shall make available such information
and assistance as the Representative may reasonably request and shall cooperate
with the Representative in such defense, at the expense of the Indemnifying
Stockholders.

 

6.3     Survival of Representations and Warranties. Unless otherwise specified
in this Section 6.3 or elsewhere in this Agreement, all provisions of this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby and shall continue in full force and effect in accordance
with their terms until the expiration of the applicable statute of limitations;
provided, however, that except in the case of fraud or a Knowing
Misrepresentation, all representations and warranties that are covered by the
indemnification obligations in Section 6.1(a) shall expire on the date eighteen
(18) months following the Closing Date; provided, further, that the
representations and warranties set forth in Sections 2.1, 2.2, 2.3, 2.4, 2.5,
and 2.14 (the “Fundamental Representations”) shall survive until 30 days after
the expiration of the last statute of limitations applicable to the matter that
is the subject of the claim relating to such representation or warranty.

 

6.4     Limitations.

 

(a)     Notwithstanding anything in this Agreement to the contrary, the
liability of each Indemnifying Stockholder to provide any indemnification to any
Indemnitee and the right of the Indemnitees to indemnification under Section 6.1
(or otherwise) will be limited in the case of each Indemnifying Stockholder to
an aggregate amount equal to the amount specified for such Indemnifying
Stockholder on Exhibit H. In addition and without limiting the foregoing, the
Indemnifying Stockholders shall not be liable for Damages under Section 6.1 for
Damages arising from General Claims until the aggregate amount of all Damages
from all such claims exceeds €25,000 (the “Deductible”), in which event the
Indemnifying Stockholders shall only be required to pay or be liable for Damages
in excess of the Deductible.

 

-31-

--------------------------------------------------------------------------------

 

 

(b)     Payments by the Indemnifying Stockholders pursuant to Section 6.1 in
respect of any Damages shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment actually received by the Indemnitees in
respect of any such claim, such proceeds and payments being net of any Taxes
thereon and any costs incurred by the Indemnitees in seeking collection there
and premium increases resulting therefrom. The Indemnitees shall use its
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Damages prior to
seeking indemnification under this Agreement.

 

(c)     Payments by Indemnifying Stockholders pursuant to Section 6.1 in respect
of any Damages shall be reduced by an amount equal to the net income Tax savings
actually received by such Indemnitees by reason of such Damages (after taking
into account any income Tax cost incurred by such Indemnitees by reason of such
payment) for the taxable year in which such Damages are incurred. In the event
that an indemnification payment shall be due before such Tax savings have been
actually received (i.e., before the due date of the income Tax Return to which
such Tax savings relate), the indemnification payment paid by the Indemnifying
Stockholders to the Indemnitees shall be computed without taking into account
such Tax savings, and the Indemnitees shall be required to pay back to the
Indemnifying Stockholders an amount equal to such Tax savings when they are
actually received. For the avoidance of doubt, the computation of the reduction
to Damages pursuant to this Section 6.4(a) shall not take into account any loss
or credit carryforwards to taxable years prior or subsequent to the taxable year
in which the Damages are incurred.

 

(d)     In no event shall any Indemnifying Stockholder be liable to any
Indemnitees for any punitive, incidental, consequential, special or indirect
Damages relating to the breach or alleged breach of this Agreement, other than
any such Damages actually awarded and paid to an unaffiliated Person in
connection with third party claims.

 

(e)     Each Indemnitee shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Damages upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Damages.

 

6.5     Tax Treatment. The Parties agree to treat any indemnity payment made
pursuant to this ARTICLE 6 as an adjustment to the Purchase Price for all Tax
purposes.

 

6.6     Exclusive Remedies. Except for such equitable remedies as may be
available to enforce any of the provisions of this Agreement (including specific
performance or injunctive relief) and claims arising from fraud on the part of
the Stockholders in connection with the transactions contemplated by this
Agreement, Purchaser acknowledges and agrees that its sole and exclusive remedy
with respect to any and all claims for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in this ARTICLE 6. In furtherance of the
foregoing, Purchaser hereby waives, to the fullest extent permitted under Law,
any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the Indemnifying Stockholders and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this ARTICLE 6 and except for such
equitable remedies as may be available to enforce any of the provisions of this
Agreement (including specific performance or injunctive relief) and claims
arising from fraud on the part of the Stockholders in connection with the
transactions contemplated by this Agreement.

 

-32-

--------------------------------------------------------------------------------

 

 

ARTICLE 7
RESERVED

 

ARTICLE 8
REPRESENTATIVE

 

8.1     Appointment. In order to efficiently administer the consummation of the
transactions contemplated by this Agreement, including (i) determination of
Working Capital, (ii) the waiver of any condition to the obligations of the
Stockholders to consummate the transactions contemplated hereby, (iii) the
execution of the Deed of Sale and Purchase on behalf of the Stockholders that
are not executing the Deed of Sale and Purchase in person, and (iv) the dispute,
defense and/or settlement of any claims for which the Stockholders may be
required to indemnify Purchaser pursuant to this Agreement, the Stockholders, by
their execution of this Agreement, hereby designate the Representative as their
representative, attorney-in-fact and agent. This power of attorney and all
authority hereby conferred shall be irrevocable and shall not be terminated by
any act of any Stockholder, by operation of Law, whether by such Stockholder’s
death, disability, protective supervision or any other event.

 

8.2     Authorization. The Stockholders, by their execution of this Agreement,
hereby authorize the Representative: (i) to take the actions under Section
1.3(c), (ii) to take all action necessary in connection with the waiver of any
condition to the obligations of the Company and the Stockholders to consummate
the transactions contemplated hereby, or the dispute, defense and/or settlement
of any claims for which the Stockholders may be required to indemnify the
Indemnitees pursuant to ARTICLE 6, (iii) to give and receive all notices
permitted or required to be given under this Agreement, and (iv) to take any and
all additional action as is contemplated to be taken by or on behalf of the
Stockholders by the terms of this Agreement.

 

8.3     Replacement. If the Representative becomes unable to perform the
Representative’s responsibilities hereunder or resigns from such position, the
Stockholders (acting by the vote of the Stockholders who immediately prior to
the Closing held at least a majority of the outstanding Company Shares held by
all Stockholders) shall select another representative to fill the vacancy of the
Representative initially chosen by the Stockholders, and such substituted
representative shall be deemed to be the Representative for all purposes of this
Agreement and the documents delivered pursuant to this Agreement.

 

8.4     Decisions Binding. All decisions and actions of the Representative on
behalf of the Stockholders concerning this Agreement shall be binding upon all
Stockholders, and no Stockholder shall have the right to object, dissent,
protest or otherwise contest the same. A decision, act, consent, instruction or
action of the Representative, including any agreement between the Representative
and Purchaser relating to the dispute, defense or settlement of any claims for
which the Stockholders may be required to indemnify Purchaser pursuant to
ARTICLE 6, shall constitute a decision, act, consent, instruction or action of
all Stockholders and shall be binding and conclusive upon each of such
Stockholders and Purchaser may rely upon any such decision, act, consent,
instruction or action as being the decision, act, consent or instructions of
each and every such Stockholder. Purchaser is hereby relieved from any liability
to any Stockholder for any actions taken in accordance with a decision, act,
consent, instruction or action of the Representative.

 

-33-

--------------------------------------------------------------------------------

 

 

8.5     Compensation; Expenses. The Representative will receive no compensation
for services as the Representative. The Stockholders will pay all fees and
expenses of any attorney, accountant or other advisor retained by the
Representative and other reasonable out-of-pocket expenses incurred by the
Representative in connection with the performance of the Representative’s duties
under this Agreement and any and all losses, liabilities, damages, claims,
penalties, fines, forfeitures, actions, fees, costs and expenses actually
incurred or suffered by the Representative in connection with this Agreement as
the Representative (collectively, the “Representative Expenses”) in each case as
such Representative Expense is suffered or incurred; provided, that if any such
Representative Expense is finally adjudicated to have been directly caused by
the fraud, gross negligence or willful misconduct of the Representative, the
Representative will reimburse the Stockholders the amount of such indemnified
Representative Expense to the extent attributable to such fraud, gross
negligence or willful misconduct. Such Representative Expenses may only be
recovered by the Representative from the Escrow Amount as provided below or from
the Stockholders directly. In no event will the Representative be required to
advance funds on behalf of the Stockholders or otherwise. Following the
resolution of all pending claims related thereto (and, for the avoidance of
doubt, at no time prior thereto), the Representative shall have the right to
recover Representative Expenses from the Escrow Amount before any distribution
to the Stockholders. The Stockholders will on an individual and several basis
(and not jointly as to or with any other Stockholder) indemnify, defend, hold
harmless and reimburse, in the proportions provided in Exhibit G, the
Representative for Representative Expenses, in each case as such Representative
Expenses are incurred. The Stockholders acknowledge and agree that the foregoing
indemnities will survive the resignation or removal of the Representative or the
termination of this Agreement, and the Representative and the Stockholders
acknowledge and agree that the provisions of this Section 8.5 shall impose no
obligations on the Companies, Purchaser or any of their respective Affiliates.

 

8.6     Stockholders Bound. By his, her or its execution of this Agreement, each
Stockholder agrees that:

 

(a)     Purchaser shall be able to rely conclusively on the instructions and
decisions of the Representative as to the determination of the Working Capital,
the settlement of any claims for indemnification by any Indemnitee pursuant to
ARTICLE 6 or any other actions required or permitted to be taken by the
Representative hereunder, and no party shall have any cause of action against
Purchaser for any action taken by Purchaser in reliance upon the instructions or
decisions of the Representative;

 

(b)     no Stockholder shall have any cause of action against the Representative
for, and the Representative shall have no liability to any Stockholder in
connection with, any action taken or omitted, decision made or instruction given
by the Representative under this Agreement, except for liability directly
resulting from fraud, gross negligence or willful misconduct on the part of the
Representative;

 

(c)     each such Stockholder will, on an individual and several basis (and not
jointly as to or with any other Stockholder) based on the portion of the
Purchase Price actually received indemnify, defend and hold harmless the
Representative in accordance with Section 8.5;

 

(d)     the provisions of this ARTICLE 8 are independent and severable, are
irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or remedies that any Stockholder may have in
connection with the transactions contemplated by this Agreement;

 

(e)     remedies available at law for any breach of the provisions of this
ARTICLE 8 are inadequate; therefore, Purchaser shall be entitled to temporary
and permanent injunctive relief without the necessity of proving damages if
either Purchaser brings an action to enforce the provisions of this ARTICLE 8;
and

 

-34-

--------------------------------------------------------------------------------

 

 

(f)     the provisions of this ARTICLE 8 shall be binding upon the executors,
heirs, legal representatives, personal representatives, successors and permitted
assigns of each Stockholder, and any references in this Agreement to an
Stockholder shall mean and include the successors to the Stockholder’s rights
hereunder, whether pursuant to testamentary disposition, the Laws of descent and
distribution or otherwise.

 

ARTICLE 9     
MISCELLANEOUS PROVISIONS

 

9.1     Notices. All notices, communications and deliveries hereunder shall be
made in writing signed by the Party making the same, shall specify the Section
of this Agreement pursuant to which it is given or being made, and shall be
deemed given or made (i) on the date delivered if delivered in person, (ii) on
the date delivered if delivered by registered or certified mail (return receipt
requested) (with postage and other fees prepaid), (iii) on the next Business Day
after deposit with a nationally recognized overnight courier service, or (iv)
upon confirmed receipt of delivered by email or fax, as follows (or to such
other representative or at such other address of a Party as such Party may
furnish to the other Parties in writing):

 

To Purchaser:

with a copy (which shall not constitute notice) to:

   

LRAD Corporation

16990 Goldentop Road, Suite A

San Diego, California 92127

Attention: Richard S. Danforth

Email: RDanforth@lradx.com

Durham Jones & Pinegar, P.C.

192 E 200 N, Third Floor

St. George, Utah 84770

Attention: Joshua E. Little, Esq.

Email: jlittle@djplaw.com

       

To the Representative:

with a copy (which shall not constitute notice) to:

   

Pablo Colom Imaz

Calle Fomento, 3, 4ºA

28013 Madrid

Spain

Email: pcolom@genasys.com

Buhler Duggal & Henry LLP

404 Fifth Avenue

New York, New York 10018

Attention: Raoul Duggal, Esq.

Email: rduggal@bdhllp.com

 

To the Stockholders:

with a copy (which shall not constitute notice) to:

   

At each Stockholder’s address
listed on the signature pages
hereto.

Buhler Duggal & Henry LLP

404 Fifth Avenue

New York, NY 10018

Attention: Raoul Duggal, Esq.

Email: rduggal@bdhllp.com

 

9.2     Exhibits and Schedules to this Agreement. All Exhibits and Schedules to
this Agreement, or documents expressly incorporated into this Agreement, are
hereby incorporated into this Agreement and are hereby made a part hereof as if
set out in full in this Agreement.

 

-35-

--------------------------------------------------------------------------------

 

 

9.3     Disclosure Schedules. Nothing in the disclosure schedules delivered by
the Stockholders to Purchaser under this Agreement shall be adequate to disclose
an exception to a representation or warranty made in this Agreement unless such
disclosure schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be adequate to disclose an exception to a
representation or warranty made in this Agreement, unless the representation or
warranty has to do with the existence of the document or other item itself. Any
exception to any representations or warranties disclosed on one disclosure
schedule shall constitute an exception to any other representations or
warranties made in this Agreement only if (a) the substance of such exception is
reasonably disclosed on the applicable disclosure schedule or (b) a specific
cross-reference to a disclosure on another disclosure schedule, which also
reasonably discloses the substance of the exception, is made.

 

9.4     Time of the Essence; Computation of Time. Time is of the essence for
each and every provision of this Agreement. Whenever the last day for the
exercise of any privilege or the discharge of any duty hereunder shall fall upon
a day other than a Business Day, the Party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding Business
Day.

 

9.5     Assignment; Successors in Interest. No assignment or transfer by
Purchaser or the Company of its respective rights and obligations under this
Agreement shall be made except with the prior written consent of the other
Party. This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their permitted successors and assigns, and any reference to a
Party shall also be a reference to a permitted successor or assign.

 

9.6     Survival of Covenants. The covenants and agreements of the Parties set
forth in ARTICLE 4 and to be performed following the Closing shall survive the
Closing and remain in full force and effect until performed or waived by the
appropriate Party.

 

9.7     Controlling Law. This Agreement, and any claim, controversy or dispute
arising out of, or relating to, the transactions contemplated by this Agreement
or the performance of services hereunder or thereunder, shall be governed by and
construed in accordance with the internal Laws of the State of Delaware without
reference to such State’s choice of law rules.

 

9.8     Entire Agreement. This Agreement supersedes all negotiations, agreements
and understandings among the Parties with respect to the subject matter of this
Agreement, and this Agreement and the Releases constitute the entire agreement
among the Parties; provided, however, that nothing in this Agreement shall
affect the validity or enforceability of the Confidentiality Agreement.

 

9.9     Amendment, Modification and Waiver. The Parties may amend or modify this
Agreement in any respect. Any such amendment or modification shall be in
writing. The waiver by a Party of any breach of any provision of this Agreement
shall not constitute or operate as a waiver of any other breach of such
provision or of any other provision hereof, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof.

 

9.10     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, the Parties waive any
provision of Law which renders any such provision prohibited or unenforceable in
any respect.

 

9.11     Counterparts; Electronic Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement or the terms hereof to
produce more than one of such counterparts. Execution of this Agreement
electronically and delivery of this Agreement by any Party of a signature page
electronically shall be valid and deemed to be delivery of an originally
executed signature, provided that either Party shall provide an original
signature page upon request by the other Party.

 

-36-

--------------------------------------------------------------------------------

 

 

9.12     No Third-Party Beneficiaries. Other than the Indemnitees’ rights under
ARTICLE 6, nothing expressed or implied in this Agreement is intended, or shall
be construed, to confer upon or give any Person other than the Parties, and
their successors or assigns, any rights, remedies, obligations or liabilities
under or by reason of this Agreement, or result in such Person being deemed a
third-party beneficiary of this Agreement.

 

9.13     Jurisdiction and Forum.

 

(a)     Each Party irrevocably agrees that Legal Proceeding (whether at law, in
equity, in contract, in tort or otherwise) arising out of, or relating to, the
transactions contemplated by this Agreement, the performance of services
hereunder or any oral representations made or alleged to be made in connection
with the transactions contemplated by this Agreement (an “Action”) shall be
finally settled in San Diego, California under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules.

 

9.14     Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, SUIT, LITIGATION OR OTHER
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

9.15     Attorneys’ Fees. If any Party hereto brings any action, at law or in
equity, to enforce or interpret the terms of this Agreement, the prevailing
Party shall be entitled to recover from the other party hereto reasonable
attorneys’ fees and costs in addition to any relief to which such Party may be
entitled.

 

9.16     Specific Performance. The Parties agree that it would be difficult to
measure damages which might result from a breach of this Agreement by the
Stockholders or the Company and that money damages would be an inadequate remedy
for such a breach. Accordingly, if there is a breach or proposed breach of any
provision of this Agreement by the Stockholders or the Company, Purchaser shall
be entitled, in addition to any other remedies which it may have, to an
injunction or other appropriate equitable relief to restrain such breach without
having to show or prove actual damage to Purchaser.

 

9.17     Construction. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Party. Any reference in this
Agreement to “including” shall be interpreted as “including without limitation”.
Whenever the context so requires, the singular shall include the plural and the
plural shall include the singular, and the gender of any pronoun shall include
the other genders. Any dollar thresholds set forth herein shall not be used as a
determinative benchmark for establishing what is or is not “material” or a
“Material Adverse Effect” under this Agreement. Any reference in this Agreement
to a statute shall be to such statute, as amended from time to time, and to the
rules and regulations promulgated thereunder. When reference is made in this
Agreement to information that has been “made available” to the Purchaser, that
shall mean that such information was delivered to Purchaser or its counsel
before December 1, 2017. The titles, captions and table of contents contained in
this Agreement are inserted in this Agreement only as a matter of convenience
and for reference and in no way define, limit, extend or describe the scope of
this Agreement or the intent of any provision of this Agreement. Unless
otherwise specified to the contrary, all references to Articles and Sections are
references to Articles and Sections of this Agreement and all references to
Exhibits and Schedules are references to Exhibits and Schedules to this
Agreement.

 

[Signature page follows]

 

-37-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

Purchaser:

 

LRAD Corporation, a Delaware corporation

 

The Company:

 

Genasys Holding S.L., a Spanish corporation

 

 

   

 

 

 

 

   

 

 

 

By: 

/s/ Richard S. Danforth  

By:

/s/ Pablo Colom Imaz 

 

Its:

Chief Executive Officer  

Its:

Managing Director

 

 

   

 

 

 

                  REPRESENTATIVE:                                 /s/ Pablo
Colom Imaz          Pablo Colom Imaz                                            
      STOCKHOLDERS                     ADARA VENTURES SICAR   CAIXA CAPITAL TIC
SCR, S.A   Societé en commandite per actions                                    
                    /s/ Mr. Alberto Ignacio Gómez Arreaza   /s/ Mr. Beltrán
Vives Montobbio   By: Mr. Alberto Ignacio Gómez Arreaza   By Mr. Beltrán Vives
Montobbio               /s/ Mr. Nicolás Robert Goulet       By: Mr. Nicolás
Robert Goulet   Its Power of Attorney   Its Directors                          
    /s/ Mr. Per Harald Levin   /s/ Mr. Pablo Colom Imaz   Mr. Per Harald Levin  
Mr. Pablo Colom Imaz                           Investment Fund Continental, S.L
  Management Consulting Overseas S.L                                   /s/ Mr.
Pablo Colom Imaz    /s/ Mr. Pablo Colom Imaz   By: Mr. Pablo Colom Imaz   By:
Mr. Pablo Colom Imaz    Its Chief Executive Director   Its Sole Administrator  
        Ms. Belén del Amo Pérez de Lara   Ms. Maria Isabel Vera Artero   and Mr.
Pau Morillas Giner      

 

 

-38-

--------------------------------------------------------------------------------

 

 

/s/ Mr. Pablo Colom Imaz

 

/s/ Mr. Pablo Colom Imaz

 

By Mr. Pablo Colom Imaz

 

By Mr. Pablo Colom Imaz

 

Its Power of Attorney

 

Its Power of Attorney          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Iñigo Redondo Egaña

 

Data Model Consulting, S.L.

 

and Ms. Ana María Ruiz de Azúa Castaño

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mr. Pablo Colom Imaz

 

/s/ Mr. Joaquín Sanz Arribas

 

By Mr. Pablo Colom Imaz

 

By Mr. Joaquín Sanz Arribas

 

Its Power of Attorney

 

Its Sole Administrator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mr. Juan Carlos Martínez Peinado

 

/s/ Mr. Luis Francisco Juez Miranda

 

Mr. Juan Carlos Martínez Peinado

 

Mr. Luis Francisco Juez Miranda

 

 

 

 

 

/s/ Ms. Maria Elena García Barreiros

 

/s/ Ms. María del Pilar González

 

Ms. Maria Elena García Barreiros

 

Ms. María del Pilar González

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mr. José María Carazo Cepedano

 

/s/ Mr. José Ángel Montalbán Serrano

 

Mr. José María Carazo Cepedano

 

Mr. José Ángel Montalbán Serrano

 

 

 

 

 

/s/ Ms. Carmen Vera Artero

 

 

 

Ms. Carmen Vera Artero

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mr. Oscar Sánchez González

 

/s/ Francisco Sánchez Díaz

 

Mr. Oscar Sánchez González

 

Mr. Francisco Sánchez Díaz

          /s/ Alberto Nicoletti       Alberto Nicoletti      

 

-39-

--------------------------------------------------------------------------------

 

 

Exhibit A

Definitions

 

“Action” means any action, suit, claim, audit, arbitration, investigation,
inquiry, grievance or other proceeding, whether civil, criminal, administrative
or investigative.

 

“Affiliate” means with respect to any Person, any other Person that directly, or
through one or more intermediaries, controls or is controlled by or is under
common control with such Person. For purposes of this Agreement, “control”
means, as to any Person, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise (and the terms “controlled by” and “under
common control with” shall have correlative meanings).

 

“Balance Sheet” means the audited consolidated balance sheet of the Companies as
of November 30, 2017.

 

“Balance Sheet Date” means November 30, 2017.

 

“Bank Account” means the demand deposit account to be opened in the name of the
Purchaser at the bank for the deposit of the Escrow Amount.

 

“Business Day” means any day other than a Saturday, Sunday, or any day on which
banks in San Diego or Madrid are closed.

 

“Company” means the Spanish public limited liability entity, Genasys Holding,
S.L.

 

“Companies” means the Company and Genasys II Spain, S.A.U.

 

“Closing Date” means the date on which the Closing shall occur.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Debt” means total Indebtedness of either of the Companies, excluding
all Severance Obligations.

 

“Company IP” means all of the Intellectual Property and Intellectual Property
Rights that are owned or controlled by either of the Companies and that are or
were used in, needed for the conduct of, or are useful in connection with, the
business operated or proposed to be operated by either of the Companies,
together with the goodwill associated with the properties and assets of either
of the Companies.

 

“Company’s Knowledge” means any fact, circumstance, event or other matter that
is actually known or reasonably should be known by Pablo Colom Imaz or Alberto
Gómez Arreaza taking into account the individual positions held by each of them
at the Company.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated April 21,
2017, between Purchaser and the Company.

 

-40-

--------------------------------------------------------------------------------

 

 

“Damages” means any and all claims, debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in a settlement entered into in accordance with
this Agreement, interest, court costs, costs of investigators, reasonable fees
and expenses of attorneys, accountants, financial advisors and other experts,
and other reasonable expenses of litigation, arbitration or other dispute
resolution procedures).

 

“Deed of Sale And Purchase” means the deed notarizing the Agreement to be
executed by the Parties at the Closing.

 

“Escrow” means the resulting bank deposit after payment of the Escrow Amount
into the Bank Account solely for the purposes of securing fulfillment of its
obligations of adjustment to the Purchase Price under the Section 1.3(c) of this
Agreement.

 

“Escrow Amount” means €150,000 to be deposited in the Bank Account pursuant to
Section 1.3(b).

 

“Genasys Mexico” means America Sociedad Anónima de Capital Variable, an entity
incorporated under the laws of Mexico.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court, arbitrational tribunal, administrative agency or commission or
government authority acting under the authority of the federal or any state,
local or foreign government.

 

“Group” means the tax group of companies formed by Genasys Holding, S.L. and
Genasys II Spain, S.A.U.

 

“IFRS” means International Financial Reporting Standards, consistently applied,
as at the dates and during the periods covered thereby.

 

“Indebtedness” with respect to any Person means (a) any indebtedness or other
obligation for borrowed money; (b) any obligation incurred for all or any part
of the deferred purchase price of property or other assets or for the deferred
cost of property or other assets constructed or of improvements thereto, other
than accounts payable and other current liabilities incurred in the Ordinary
Course; (c) the face amount of all letters of credit issued for the account of
such Person; (d) obligations (whether or not such Person has assumed or become
liable for the payment of such obligation) secured by Liens issued by such
Person; (e) capitalized lease obligations; (f) all third party financial
guarantees and similar obligations of such Person; (g) all accrued interest,
fees and charges in respect of any indebtedness; (h) all bankers acceptances and
overdrafts; and (i) all interest, prepayment premiums and penalties, and any
other fees, expenses, indemnities and other amounts payable as a result of the
prepayment or discharge of any of the foregoing.

 

“Indemnifying Stockholders” means the following Stockholders: Adara Ventures
Sicar, Iñigo Redondo Egaña, Alberto Nicoletti, Per Levin, Management Consulting
Overseas, Data Model Consulting, S.L., Pablo Colom Imaz, and Mª Isabel Vera
Artero.

 

“Indemnitees” means the following Persons: (a) Purchaser; (b) Purchaser’s
current and future subsidiaries; (c) the respective officers, directors,
employees, partners, agents, attorneys, accountants, advisors and
representatives of the Persons referred to in clauses “(a)”, and “(b)” above;
and (d) the respective successors and assigns of the Persons referred to in
clauses “(a)”, “(b) and “(c)” above; provided, however, that the stockholders of
the Company shall in no event be deemed to be “Indemnitees.

 

-41-

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means algorithms, apparatus, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, marks (including brand names, product names, logos, and
slogans), methods, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form, including Source Code and
executable or object code), techniques, user interfaces, URLs, web sites, works
of authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries).

 

“Intellectual Property Rights” means all past, present, and future rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world:(a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights and mask
works; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patent and industrial property rights; (e) other proprietary rights
in Intellectual Property; and (f) rights in or relating to registrations,
renewals, extensions, combinations, divisions, and reissues of, and applications
for, any of the rights referred to in clauses “(a)” through “(e)” above.

 

“IFC” means Investment Fund Continental S.L.

 

“Knowing Misrepresentation” means that (a) the Stockholders made a
representation or warranty in this Agreement or any closing certificate
furnished by the Stockholders to Purchaser pursuant to this Agreement that was
incorrect on the date made and (b) the Stockholders made such representation or
warranty with the Knowledge on such date that the representation or warranty was
incorrect when made.

 

“Law” means any federal, state central, regional or local or foreign law, common
law, statute, standard, ordinance, code, rule, regulation, directive, resolution
or promulgation, or any decree, order, injunction, rule, judgment, consent of or
by any Governmental Entity, or any Permit or similar right granted under any of
the foregoing, or any similar provision actually having the force or effect of
law.

 

“Legal Proceeding” means any action, suit, proceeding, claim, complaint,
hearing, arbitration or investigation, in each case before any Governmental
Entity or before any arbitrator.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
other lien (whether arising by contract or by operation of Law), other than
Permitted Liens.

 

“Material Adverse Effect” means any change, effect, occurrence, fact, or event
that, individually or in the aggregate, has or reasonably could be expected to
have a material adverse effect on the business, assets, condition (financial or
otherwise), results of operations or prospects of the Companies; provided,
however, that “Material Adverse Effect” shall not include any event, occurrence,
fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Companies operate; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any security or any market
index or any change in prevailing interest rates; (iv) acts of war (whether or
not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any changes in applicable Laws or accounting rules (including GAAP)
or the enforcement, implementation or interpretation thereof; or (vi) any
natural or man-made disaster or acts of God; provided further, however, that
Material Adverse Effect shall include such events to the extent that such event
has a disproportionate effect on the Companies compared to other participants in
the industry in which the Company operates.

 

“Notary” means the Spanish notary public designated by Purchaser and before whom
the Deed of Sale and Purchase shall be executed and the other steps provided for
in this Agreement.

 

-42-

--------------------------------------------------------------------------------

 

 

“Open Source Code” means any software code that is distributed as “free
software” or “open source software” or is otherwise distributed publicly in
source code form under terms that permit modification and redistribution of such
software. Open Source Code includes software code that is licensed under the GNU
General Public License, GNU Lesser General Public License, Mozilla License,
Common Public License, Apache License, BSD License, Artistic License, or Sun
Community Source License.

 

“Ordinary Course” means the ordinary course of business consistent with past
custom and practice (including with respect to frequency and amount) as applied
to the applicable time period and situation.

 

“Organizational Documents” means, with respect to a company, the charter, the
memorandum of association, articles of association, or equivalent constitutional
document in its jurisdiction of incorporation.

 

“Party” means each of Purchaser, the Company, the Stockholders and the
Representative, and “Parties” mean all of them collectively.

 

“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of the Leased Real Property).

 

“Permitted Liens” means (i) Liens for Taxes or other governmental charges not
yet due and payable or which may hereafter be paid without penalty or which are
being contested in good faith for which adequate reserves are maintained, (ii)
those matters of record title which do not materially affect the operation of
the Leased Real Property, including, but not limited to, easements, covenants,
rights-of-way and other similar restrictions or conditions of record,
non-monetary imperfections of title or encumbrances; (iii) landlords,
mechanics’, carriers’, warehousemen’s, workers’ and other similar Liens for sums
that are not yet due and payable; or (iv) Liens incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security.

 

“Person” means a person, corporation, partnership, limited liability company,
joint venture, trust or other entity or organization.

 

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, ambient air, surface
water, groundwater and surface or subsurface strata) or into or out of any
property, including the movement through or in the air, soil, surface water,
groundwater or property.

 

“Registered IP” means all Intellectual Property Rights that are registered,
filed, or issued under the authority of any Governmental Entity, including all
patents, registered copyrights, registered mask works, and registered trademarks
and all applications for any of the foregoing.

 

“Restricted Stockholders” means Adara Ventures SICAR, IFC, Caixa Capital Pyme
Innovacion SCR, Inigo Redondo, Alberto Nicoletti, Per Levin, Management
Consulting Overseas and Pablo Colom.

 

“Severance Obligations” means the Company’s severance obligations as of the
Closing towards the individuals listed on Schedule 1.2 that is to be paid
monthly.

 

-43-

--------------------------------------------------------------------------------

 

 

“Shareholders Agreement” means that certain Shareholders Agreement of the
Company dated January 27, 2009.

 

“Source Code” means code in any programming language in a form intelligible to
trained programmers, including all comments and procedural code as well as all
related development documents.

 

“Subsidiary” means Genasys II Spain, S.A.U.

 

“Tax Returns” means any and all reports, returns, declarations, or statements
relating to Taxes filed before any Tax Authority, including any schedule or
attachment thereto and any related or supporting workpapers or information with
respect to any of the foregoing, including any amendment thereof.

 

“Tax”, “Taxes” and “Taxation” means any tax and Social Security, charge, levy,
contribution, fiscal or quasi-fiscal duties, or any obligation to withhold or
prepay tax established by the applicable (central, regional or local)
legislation, whether direct or indirect including, without limitation, corporate
income tax, wage withholding tax, national social security contributions and
employee social security contributions, value added tax, non-resident income
tax, customs and excise duties, capital tax and other legal transaction taxes,
dividend withholding tax, (municipal) real estate taxes, other municipal taxes
and duties, environmental taxes and duties and any other type of taxes or duties
in any relevant jurisdiction, as well as any charge or amount related thereto
(including fines, penalties, interest and surcharges) due, payable, levied,
imposed upon or claimed by any Tax Authority (central, regional or local)
whether directly or primarily chargeable against, recoverable from or
attributable to the Companies or another person.

 

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“Third Party Action” means any Legal Proceeding by a Person other than a Party
for which indemnification may be sought by the Purchaser under ARTICLE 6.

 

“Working Capital” means the current assets of the Company (including cash and
equivalents) less the current liabilities of the Company (but excluding from
current liabilities all Severance Obligations, Company Debt and Taxes for which
indemnification is due from the Stockholders), all determined in accordance with
IFRS. Working Capital and any adjustment to the Purchase Price based on Working
Capital will be determined by reference to the closing adjustment schedule and
the accounting principles agreed by Purchaser and Representative as set out in
Exhibit F.

 

In addition to the foregoing terms, the following capitalized terms are defined
in the referenced sections of this Agreement:

 

Defined Terms

Reference  

Defined Terms

Reference

Agreement

Preamble

 

Lease Real Property

Section 2.17(a) Closing Section 1.6(a)   Material Contracts Section 2.13(a)
Closing Statement Section 1.3(c)(i)   Neutral Accountant Section 1.4 Company
Debt Target Section 1.2   Pre-Closing Statement Section 1.3(a) Company Product
Section 2.19(a)   Purchaser Preamble Company Shares Recitals   Purchase Price
Section 1.2 Company Software Section 2.19(l)   Representative Preamble
Deductible Section 6.4(a)   Representative Expenses Section 8.5 Dispute Notice
Section 1.3(c)(ii)   Securities Act Section 2.4(e) Enforceability Exceptions
Section 2.2   Severance Target Section 1.2 Environmental Laws Section 2.18  
Specific Indemnity Claims Section 6.1(a)(v) Estimated Purchase Price Section
1.3(a)   Stock Claims Section 6.1(a)(iv) Financial Statements Section 2.6(a)  
Stockholder(s) Preamble Fraud Claims Section 6.1(a)(i)   Stockholder Loans
Section 1.5 Fundamental Claims Section 6.1(a)(iii)   Tax Claims Section
6.1(a)(ii) Fundamental Representations Section 6.3   Tax Proceedings Section
4.3(a) General Claims Section 6.1(a)(vi)   Working Capital Target Section 1.2
Lease(s) Section 2.17(a)      

 

-44-

--------------------------------------------------------------------------------

 

 

Exhibit B

Ownership Schedule

 

Shareholders

Address

 

Nº of

Shares

Held

   

From

      To    

% of

Total

Shares

 

Adara Ventures SICAR

L-2535, 20 Boulevard Emmanuel Servais (Luxemburgo)

    645,795       627.128       1.058.000       41.19 %                
1.190.049       1.404.970          

Investment Fund Continental S.L.

Plaza Santa María Soledad Torres Acosta número 2, 4º A, Madrid

    627,127       1       627.127       40.00 %

Caixa Capital TIC SCR, S.A.

Avda. Diagonal 621-629, Torre II, 7ª planta, Barcelona

    162,704       1.404.971       1.567.674       10.38 %

Iñigo Redondo Egaña

C/ Encinas, 30, bajo; 28016, Madrid

    34,420       1.123.001       1.148.000       2.20 %                
1.148.001       1.157.420          

Alberto Nicoletti

Avenida do Ludo 92, Apartamento 177, Pinheiros Altos, 8135-863 Almancil
(Portugal)

    28,724       1.078.001       1.088.000       1.83 %                
1.171.325       1.190.048          

Per Levin

Vraen 26, 26991 Bastad, Suecia

    19,268       1.068.001       1.078.000       1.23 %                
1.162.057       1.171.324          

Management Consulting Overseas, S.L.

c/ Fomento, 3 Madrid

    10,000       1.058.001       1.068.000       0.64 %

Juan Carlos Martínez Peinado

c/ Bueso Pineda número 12, 28043 Madrid

    10,000       1.088.001       1.098.000       0.64 %

Belén del Amo Pérez de Lara

38 Holland Street W84LT, Londres, Inglaterra

    10,000       1.098.001       1.108.000       0.64 %

Data Model Consulting, S.L.

Travesía de Pozas nº 6, Madrid

    5,000       1.108.001       1.113.000       0.32 %

Pablo Colom Imaz

c/ Fomento, 3 Madrid

    4,636       1.157.421       1.162.056       0.30 %

Mª Isabel Vera Artero

c/ Julia Balenchana, 8, 4º B, 28033, Madrid

    2,500       1.113.001       1.115.500       0.16 %

Jose María Carazo Cepedano

c/ del Roble, Urbanización los Jarales nº 8, 28250 Galapagar, Madrid

    2,500       1.115.501       1.118.000       0.16 %

Luis Francisco Juez Miranda

c/ Santa Elena, 10. Ático A Madrid

    2,000       1.118.001       1.120.000       0.13 %

Oscar Sánchez González

Plaza Santa María Soledad Torres Acosta nº 2, 4ºA, 28004 Madrid

    1,200       1.120.001       1.121.200       0.08 %

Francisco Sánchez Díaz

c/ Ontanilla nº 20, 7º A, Madrid

    1,000       1.121.201       1.122.200       0.06 %

Angel Montalbán Serrano

c/ Padre Claret nº 21, 2º E, 28002 Madrid

    800       1.122.201       1.123.000       0.05 %         1,567,674          
            100 %

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit C

Form of Release

 

 

 

--------------------------------------------------------------------------------

 

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is dated effective January 18, 2018, by
[STOCKHOLDER NAME].

 

STATEMENT OF FACTS

 

A.     This Release is being executed and delivered in accordance with
Section 3.5(i) of the Stock Purchase Agreement dated January 18, 2018 (the
“Purchase Agreement”) by and among LRAD Corporation, a Delaware corporation
(“Purchaser”), Genasys Holdings S.L., a limited liability company organized
under the laws of Spain (the “Company”), each of the holders of the capital
stock of the Company (each a “Stockholder” and collectively, the
“Stockholders”), and Pablo Colom Imaz, an individual resident in Spain, as
representative of the Stockholders. Capitalized terms used but not otherwise
defined in this Release have the respective meanings assigned to them in the
Purchase Agreement.

 

B.     The Stockholders hold all the shares of common stock of the Company. The
undersigned is one of the Stockholders.

 

C.     The undersigned acknowledges that its execution and delivery of this
Release is a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement and that in order to induce Purchaser to
enter into the Purchase Agreement and to consummate the transactions
contemplated thereby, which will directly benefit the undersigned, the
undersigned has agreed to execute this Release.

 

D.     The undersigned, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, in order to induce Purchaser to
consummate the transactions contemplated by the Purchase Agreement, hereby
covenants as follows:

 

AGREEMENT

 

1.     Release.

 

(a)     The undersigned hereby releases and forever discharges the Company and
its directors, officers, employees, counsel, agents and representatives
(individually, a “Releasee” and, collectively, the “Releasees”) from any and all
debts, demands, actions, causes of action, suits, covenants, contracts, wages,
bonuses, damages and any and all claims, demands, liabilities, and expenses
(including attorneys’ fees and costs) whatsoever (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued and whether
due or to become due) (“Liability”) arising contemporaneously with or prior to
the Closing Date, or on account of or arising out of any matter, cause or event
occurring contemporaneously with or prior to the Closing Date, including, but
not limited to, (i) any rights to reimbursement, or compensation from the
Company, whether pursuant to any of its charter documents, contracts or
otherwise and whether or not relating to claims pending on, or asserted after,
the Closing Date, (ii) any Liability the undersigned may have against any
Releasee based upon an alleged breach of any securities laws or fiduciary or
other duty owed by any such Releasee to the undersigned in connection with the
transactions contemplated by the Purchase Agreement, but excluding any
liabilities or obligations of the Company under the Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Further, the undersigned hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter released hereby.

 

(c)     The undersigned represents to the Releasees that it has not assigned or
transferred or purported to assign or transfer to any Person all or any part of,
or any interest in, any claim, contention, demand, cause of action (at law or in
equity) or Liability of any nature, character, or description whatsoever, which
is or which purports to be released or discharged by this Release.

 

(d)     The undersigned represents to the Releasees that it has not asserted any
claim for indemnification against the Company under any of its charter documents
nor, to the knowledge of the undersigned, is there any fact, circumstance or
event that forms or could form the basis for any such claim.

 

(e)      Notwithstanding anything to the contrary contained in this Release, the
undersigned does not release and this Release shall not constitute a release of
any rights of the undersigned (i) in respect of any Stockholder Loans (as
defined in the Purchase Agreement) referenced in Section 1.5 of the Purchase
Agreement, (ii) in respect of ownership of any stock in the Company to be sold
pursuant to the Purchase Agreement where such rights are to be transferred to
the Purchaser under the Purchase Agreement, (iii) to severance payments the
undersigned has against the Company and are included in the Severance
Obligations, (iv) to any existing indemnification related rights related to
serving as a director or service provider to the Company or its affiliates, or
(v) arising under the Purchase Agreement or any agreement entered into in
connection therewith or.

 

2.     Indemnification. Without in any way limiting any of the rights and
remedies otherwise available to any Releasee, the undersigned shall indemnify
and hold harmless each Releasee from and against all liabilities, whether or not
involving third-party claims, arising directly or indirectly from or in
connection with the assertion by or on behalf of the undersigned of any claim or
other matter purported to be released pursuant to this Release.

 

3.     Scope of Release. The undersigned hereby represents that it understands
and acknowledges that it may hereafter discover facts and legal theories
concerning this Release and the subject matter hereof in addition to or
different from those of which it now believes to be true. The undersigned
understands and hereby agrees that this Release shall remain effective in all
respects notwithstanding those additional or different facts and legal theories
or the discovery of those additional or different facts or legal theories. The
undersigned assumes the risk of any mistake of fact or law with regard to any
potential claim or with regard to any of the facts which are now unknown to
him/her relating thereto. Notwithstanding the release set forth herein, this
Release and all obligations assumed hereunder shall remain binding on the
undersigned.

 

 

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED ACKNOWLEDGES THAT IT BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE § 1542 WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

THE UNDERSIGNED BEING AWARE OF SAID CODE SECTION HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER SIMILAR
STATUTES OR COMMON LAW PRINCIPLES.

 

4.     Severability. In the event that any provision of this Release is held
invalid, unenforceable or void to any extent by a court of competent
jurisdiction, such provision shall be modified, if possible, by reducing its
duration and scope to allow enforcement of the maximum permissible duration and
scope. In any event, such declaration shall not affect the remaining provisions
of this Release, and this Release shall be enforced as modified, or if no
modification is enforceable, as if such invalid clause had not been included.

 

5.     Successors and Assigns. This Release shall be binding upon and inure to
the benefit of the Releasees and the undersigned and their respective heirs,
successors, assigns, representatives, affiliates and agents.

 

6.     Modifications; Waivers. This Release may not be modified, waived or
changed in any manner by the undersigned unless agreed to in writing by
Purchaser.

 

7.     Headings. The section headings of this Release are for convenience of
reference only and shall not be deemed to alter or affect any provisions of this
Agreement.

 

8.     Governing Law. This Release shall be governed by and construed in
accordance with the internal laws of the State of Delaware without reference to
such state’s principles of conflicts of law.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Release as
of this _____ day of January, 2018.

 

 

 

                                                                               
     

[STOCKHOLDER]

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D

Form of Restrictive Covenant Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

RESTRICTIVE COVENANT AGREEMENT

 

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
as of January 18, 2018, by and among LRAD Corporation, a Delaware corporation
(“Buyer”), and [__________], a [__________] organized under the laws of
[__________] (“Restricted Party”). Restricted Party and Buyer are referred to
herein sometimes individually as a “Party” and collectively herein as the
“Parties.”

 

WHEREAS, pursuant to that certain Stock Purchase Agreement dated as of the date
hereof (the “Stock Purchase Agreement”) by and among Buyer, Genasys Holding
S.L., a limited liability company organized under the laws of Spain (the
“Company”), each of the holders of the capital stock of the Company (the
“Stockholders”), and Pablo Colom Imaz, an individual resident in Spain, as
representative of the Stockholders, Buyer shall purchase all of the capital
stock of the Company (the “Stock Purchase”). The Stock Purchase and the
transactions contemplated by the Stock Purchase Agreement are hereinafter
referred to as the “Transactions.” Capitalized terms used herein without
definition shall have the respective meanings ascribed to such terms in the
Stock Purchase Agreement.

 

WHEREAS, Restricted Party understands and agrees that the Transactions will
result in an immediate, substantial and direct benefit to Restricted Party,
including the receipt of a portion of the Purchase Price.

 

WHEREAS, the Parties acknowledge that the restrictions contained in this
Agreement are fair and reasonable with respect to duration, geographical area
and scope to protect Buyer’s legitimate business interests, and are a material
inducement for Buyer to enter into the Transactions.

 

WHEREAS, Restricted Party possesses extensive knowledge and proprietary
information with respect to the operation of the Company’s mass notification
software business (the “Business”), which Business is being acquired by Buyer
pursuant to the terms and conditions of the Stock Purchase Agreement.

 

WHEREAS, if proprietary information regarding the Business were disclosed or
made available to competitors of Buyer or used by Restricted Party for its own
account, Buyer could suffer adverse effects.

 

WHEREAS, Buyer and its Affiliates (including, following the Closing Date, the
Company) could be irreparably damaged if Restricted Party were to provide
services that are competitive to the Business or to any Person competing with
Buyer and such competition by Restricted Party could result in a significant
loss of goodwill by Buyer.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.     Non-Compete, Non-Solicitation. In exchange for the benefits that
Restricted Party will obtain as a direct result of the consummation of the
Transactions, Restricted Party hereby agrees to be bound by the terms and
conditions of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(a)     In order to protect the value of the Business, for a period of three (3)
years after the Closing Date, Restricted Party shall not, directly or
indirectly, in any country or jurisdiction in which Buyer or its subsidiaries
(including the Company, “Subsidiaries”) are engaged in the Business as of the
Closing Date, compete against the Business, and shall not own any interest in,
operate, manage, control, engage in, Participate in, invest in, permit its name
to be used by, act as consultant or advisor to, render services for (alone or in
association with any Person) or otherwise assist in any manner any Person that
engages in or owns, invests in, operates, manages or controls any venture or
enterprise which, directly or indirectly, competes against the Business (a
“Competitive Business”). “Participate” includes any direct or indirect interest
in any enterprise, whether as an officer, director, manager, employee, partner,
sole proprietor, agent, representative, independent contractor, executive,
franchisor, franchisee, creditor, owner or otherwise. Notwithstanding the
foregoing, nothing herein shall prohibit Restricted Party from (i) being a
passive owner of not more than fifty percent (50%) of the outstanding stock of
any class of securities of a company engaged in a Competitive Business, so long
as the Restricted Party has no active participation in the Competitive Business
of such company, or (ii) performing any services for Buyer, the Company or any
of their respective Affiliates.

 

(b)     For a period of twelve (12) months after the Closing Date, Restricted
Party shall not, directly or indirectly through another Person, (i) solicit for
employment or induce or attempt to induce or encourage any employee or
independent consultant (including employees and independent consultants of the
Company that are or have been employed by, or perform or have performed services
for, Buyer or its Subsidiaries following the Closing) of Buyer or its
Subsidiaries to leave the employ of or consulting relationship with Buyer or its
Subsidiaries, or in any way interfere with the relationship between Buyer or its
Subsidiaries and any employee or independent consultant thereof (such employees
and independent consultants, the “Restricted Persons”), or (ii) hire, employ,
enter into a consulting relationship with or otherwise retain for services any
Restricted Person during the time such Restricted Person is an employee or
independent consultant for Buyer or its Subsidiaries. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit Restricted Party or any
other Person from making a general, public solicitation for employment, or using
an employee recruiting or search firm to conduct a search, that does not
specifically target employees or consultants of Buyer or its Subsidiaries,
provided that this sentence will not serve to limit in any way the other
restrictions contained herein, including but not limited to the restrictions set
forth in Section 1(b)(ii).

 

(c)     For a period of three (3) years after the Closing Date, Restricted
Party, directly or indirectly, shall not interfere in any adverse way with the
relationship between any customer, supplier, vendor, referral source, partner,
licensee or business relation of Buyer or its Subsidiaries (including, without
limitation, inducing such Person to cease doing business, or materially reduce
such business with, Buyer or its Subsidiaries).

 

2

--------------------------------------------------------------------------------

 

 

(d)     Restricted Party agrees and acknowledges that Restricted Party is
familiar with the trade secrets and other information of a confidential or
proprietary nature of the Business and the Company’s business relations.
Restricted Party also agrees and acknowledges that Buyer, its Affiliates and
Subsidiaries could be irreparably damaged if Restricted Party were to
participate in any Competitive Business in violation of this Agreement and that
any such competition could result in a significant loss of goodwill by Buyer and
its Subsidiaries. Restricted Party further agrees and acknowledges that in order
to assure Buyer and its Subsidiaries’ businesses will retain their value, it is
necessary that Restricted Party undertake not to utilize proprietary information
of the Company and Restricted Party’s relationship with customers, suppliers,
vendors, referral sources, partners, licensees or other business relations of
the Company to compete with Buyer and its Subsidiaries in violation of this
Agreement. Restricted Party agrees and acknowledges that the covenants and
agreements set forth in this Agreement are a material inducement to Buyer to
enter into the Stock Purchase Agreement and to perform its obligations
thereunder, and that Buyer would not obtain the benefit of the bargain set forth
in the Stock Purchase Agreement as specifically negotiated by the parties
thereto if Restricted Party breached any of the provisions of this Agreement.

 

2.     Representations and Warranties. Restricted Party hereby represents and
warrants to Buyer the following:

 

(a)     Restricted Party has carefully read and fully understands all of the
provisions of this Agreement, has knowingly and voluntarily agreed to be legally
bound by this Agreement and all of the terms contained herein, and has been
advised and encouraged to consult with an attorney prior to signing this
Agreement;

 

(b)     Restricted Party has the requisite power and authority and has full
legal capacity necessary to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby;

 

(c)     This Agreement has been duly and validly executed and delivered to Buyer
by Restricted Party, and constitutes a valid and binding obligation of
Restricted Party, enforceable against Restricted Party in accordance with its
terms; and

 

(d)     The execution, delivery and performance of this Agreement by Restricted
Party does not and will not conflict with, violate or cause a breach of any
agreement or instrument to which Restricted Party is a party or subject or any
judgment, order or decree to which Restricted Party is subject.

 

3.     Notices. All notices, communications and deliveries hereunder shall be
made in writing signed by the Party making the same and shall be deemed given or
made (i) on the date delivered if delivered in person, (ii) on the date
delivered if delivered by registered or certified mail (return receipt
requested) (with postage and other fees prepaid), (iii) on the next Business Day
after deposit with a nationally recognized overnight courier service, or (iv)
upon confirmed receipt of delivered by email or fax, as follows (or to such
other representative or at such other address of a Party as such Party may
furnish to the other Parties in writing):

 

To Buyer:

with a copy (which shall not constitute notice) to:

LRAD Corporation

16990 Goldentop Road, STE A

San Diego, California 92127

Attention: Richard S. Danforth

Email: RDanforth@lradx.com

Durham Jones & Pinegar, P.C.

E 200 N, Third Floor

St. George, Utah 84770

Attention: Joshua E. Little

Email: jlittle@djplaw.com

 

3

--------------------------------------------------------------------------------

 

 

To Restricted Party:

with a copy (which shall not constitute notice) to:

[__________]

[__________] 

[__________]

Attention: [__________]

Email: [__________]

[__________]

[__________] 

[__________]

Attention: [__________]

Email: [__________]

 

4.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The Parties
agree that a court of competent jurisdiction making a determination of the
invalidity or unenforceability of any term or provision of Section 1 of this
Agreement shall have the power to reduce the scope, duration or area of any such
term or provision, to delete specific words or phrases or to replace any invalid
or unenforceable term or provision in Section 1 with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such partial enforcement is not possible in such
jurisdiction, the term or provision shall be deemed severed as to such
jurisdiction, and the remaining terms and provisions of this Agreement shall
remain in full force and effect.

 

5.     Counterparts. This Agreement may be executed in one or more counterparts,
any one of which may be by facsimile or digital imaging device (i.e., pdf
format), all of which taken together shall constitute one and the same
instrument.

 

6.     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of each of the Parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights, benefits or obligations set forth herein may be assigned by any of the
Parties hereto, except that Buyer and its permitted assigns may assign this
Agreement and any of the provisions hereof without the consent of Restricted
Party.

 

7.     Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be finally settled in San Diego, California under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with the said Rules. THE PARTIES TO THIS AGREEMENT AGREE
THAT JURISDICTION AND VENUE IN ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS
AGREEMENT MAY LIE IN SUCH COURTS. BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY
AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION
THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH
ACTION. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

4

--------------------------------------------------------------------------------

 

 

8.     Amendment and Waiver. This Agreement may not be amended, altered or
modified except by a written instrument executed by Buyer and Restricted Party.
No course of dealing between or among any persons having any interest in this
Agreement, or action taken by any such person (including in any investigation by
or on behalf of any party), will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute, a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver.

 

9.     Attorneys’ Fees. If any party hereto brings any action, at law or in
equity, to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover from the other party hereto reasonable
attorneys’ fees and costs in addition to any relief to which such party may be
entitled.

 

10.     Enforcement of Covenants. Restricted Party recognizes and affirms that
in the event of a breach or threatened breach by Restricted Party of any of the
provisions of this Agreement, money damages could be inadequate and Buyer and/or
its Subsidiaries could have no adequate remedy at law. Accordingly, Restricted
Party agrees that Buyer shall have the right, in addition to an action or
actions for damages or any other rights and remedies existing in its favor, to
seek specific performance, injunctive and/or other equitable relief (without
posting a bond or other security) to enforce its rights and each of Restricted
Party’s obligations under this Agreement or to prevent any violations (whether
anticipatory, continuing or future) of the provisions of this Agreement (such
remedies to include, without limitation, the extension of the restricted period
by a period equal to the length of the violation of Section 1 of this
Agreement). Nothing contained herein shall be construed as prohibiting Buyer
and/or its Subsidiaries from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages which it
is able to prove, provided, however, notwithstanding anything in this Agreement
to the contrary, the liability of the Restricted Party to provide any
indemnification of damages (or otherwise) will be limited for the Restricted
Party in the aggregate to the portion of the Purchase Price actually received by
such Restricted Party. In the event of a breach or violation by Restricted Party
of any of the provisions of Section 1 of this Agreement, the restricted period
shall automatically extend by the length of any such actual breach or violation.

 

11.     Non-Exclusivity. The rights and remedies of Buyer and/or its
Subsidiaries hereunder are not exclusive of or limited by any other rights or
remedies that Buyer and/or its Subsidiaries may have, whether at law, in equity,
by contract or otherwise, all of which shall be cumulative (and not
alternative).

 

5

--------------------------------------------------------------------------------

 

 

12.     Recitals. The recitals to this Agreement are an integral part of this
Agreement and shall be deemed to be part of the text of this Agreement as if
fully set forth herein.

 

13.     Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.

 

14.     Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

15.     No Strict Construction. The Parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

BUYER:

 

LRAD Corporation, a Delaware corporation

 

 

 

By:                                                                             
 

Name:                                                                          

Title:                                                                         
   

RESTRICTED PARTY:

 

[__________]

 

 

 

By:                                                                             
 

Name:                                                                          

Title:                                                                         
   

 

 

[Signature page to Restrictive Covenant Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

Special Indemnification Matters

 

 

1.

Any failure by the Companies or the Sellers to have transcribed the minutes of
the Companies into their respective minute books.

 

 

2.

Any failure by the Companies or the Sellers to maintain all of the Permits
necessary to operate the Companies’ business.

 

 

3.

Any failure by the Companies to properly approve the remuneration of the
directors of the Companies, including without limitation Pablo Colom Imaz, in
accordance with applicable Law and the Companies’ governing documents and
agreements.

 

 

4.

Any taxes related to the services provided by Management Consulting Overseas,
S.L. and any Damages resulting from the Companies agreement with Management
Consulting Overseas, S.L. being characterized as disguised ordinary employment
relationship.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit F

Working Capital Schedule

 

Calculation of working capital 15/01/2018

Updated Balance Sheet Amounts

 

   

June

   

July

   

August

   

Sep

   

Oct

   

Nov

   

Dec

   

Jan

15/12

   

Jan

15/12

   

Jan

15/12

 

Current Assets

                                                                               

Cash

    62,330       41,653       32,547       38,862       22,928       46,393    
  35,115       121,628       121,628       121,628  

ST Accrued Assets

    37,090       31,450       25,810       20,170       17,820       12,180    
  9,457       23,082       23,082       23,082  

ST investments

    -       -       -                                                          

Accounts Receivable

    645,312       581,235       650,249       568,758       507,424      
437,462       450,436       579,341       579,341       579,341                
                                                                   

Foreign tax credit valuation reserve

    (226,592 )     (226,592 )     (226,592 )     (226,592 )     (226,592 )    
(226,592 )     (226,592 )     (226,592 )     (226,592 )     (226,592 )

Stocks

    5,943       7,143       6,993       516       571       442       532      
-       -       -                                                              
                     

Adjusted current assets

    524,083       434,889       489,007       401,713       322,151      
269,885       268,948       497,458       497,458       497,458                
                                                                   

Current liabilities

                                                                               

Creditors

    127,080       100,973       121,460       84,789       67,170       78,989  
    121,974       201,138       194,024       288,867  

ST Accrued liabilities

    315,136       270,679       249,097       216,843       214,757      
166,884       167,945       235,676       235,676       245,270                
                                                                   

Current liabilities

    442,216       371,652       370,557       301,632       281,927      
245,873       289,919       436,814       429,700       534,137                
                                                                   

Net working capital

    81,867       63,237       118,450       100,081       40,224       24,012  
    (20,971 )     60,644       67,758       (36,679 )

Additional liabilities

                                                                 

Lost salary

                                              (19,187 )     -       -  

Reserve for collection of double taxation

                                (7,039 )     -       -  

Pending holidays

                                (24,684 )     -       -  

Adjusted net working capital

                                9,734       67,758       (36,679 )

Target net working capital

                                80,000       80,000       80,000  

Shortfall in working capital, reduction to purchase price

                                (70,266 )     (12,242 )     (116,679 )

 

 

--------------------------------------------------------------------------------

 

 

TOTAL DEBT CALCULATION

                                                                 

Current Debt

                                                                               

Long term loans

    782,941       782,941       782,941       782,941       782,941      
782,941       524,726       524,726       524,726       524,726  

Debt w financial instit.

    71,534       114,807       114,807       114,807       114,807       114,807
      45,472       45,472       45,472       45,472  

ST Debt w financial instit

    714,104       420,555       483,872       467,175       430,613      
419,691       483,925       547,326       547,326       547,326  

Other financial liabilities

    447,663       440,244       425,145       403,324       382,169      
257,689       487,539       478,194       478,194       478,194  

Telefonica Profit

    (103,337 )     (103,337 )     (103,337 )     (103,337 )     (103,337 )     -
      -                          

stockholders costs

                                                                    93,000      
   

Total Severance

    442,629       422,505       402,390       382,267       362,144      
342,028       321,909       321,909       321,909       321,909  

Total Debt

    2,355,534       2,077,715       2,105,818       2,047,177       1,969,337  
    1,917,156       1,863,571       1,917,627       2,010,627       1,917,627  

Less: ST investment guarantees

    (562,410 )     (355,910 )     (355,910 )     (355,910 )     (355,910 )    
(355,910 )     (355,910 )     (347,718 )     (347,718 )     (347,718 )

Net Debt

    1,793,124       1,721,805       1,749,908       1,691,267       1,613,427  
    1,561,246       1,507,661       1,569,909       1,662,909       1,569,909  

Adjustments

                                                                               

Add back Gobierno Vasco deposit

                                                1,398       -       -  

Reduce by severance amount

                                                (321,909 )     (321,909 )    
(321,909 )

Adjusted Net Debt

                                              1,249,398       1,341,000      
1,248,000  

SPA target Company Debt

                                                    1,400,000       1,400,000  
    1,400,000  

Debt less than target, addition purchase price

                                              150,602       59,000       152,000
                                                                               
                                                                               
     

Severance Target

                                                            390,000      
390,000       390,000  

Actual Severance

                                                            321,909      
321,909       321,909  

Delta to Target for severance liability

                                              68,091       68,091       68,091  
                                                                               
 

Total increase (decrease) to purchase price

                                              148,427       114,849      
103,421  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit G

 

Allocation of Purchase Price among Stockholders

 

 

The Purchase Price will be paid to the Stockholders in the following proportion,
respecting the previously existing agreement among such Shareholders and, in
particular, with regards to liquidation preferences in the event of a sale of
the Company:

 

SHAREHOLDERS

% Allocation of

Purchase Price

TOTAL

PRICE

Payment at

Closing

Escrow

Amount

Adara Ventures Sicar

38.491800%

€ 771,149.40

€ 713,411.70

€ 57,737.70

Investment Fund Continental

0.000000%

€ 0.00

€ 0.00

€ 0.00

Caixa Capital TIC

28.408200%

€ 569,133.33

€ 526,521.03

€ 42,612.30

Iñigo Redondo Egaña

9.301700%

€ 186,351.39

€ 172,398.84

€ 13,952.55

Alberto Nicoletti

6.399300%

€ 128,204.35

€ 118,605.40

€ 9,598.95

Per Levin

4.705700%

€ 94,274.57

€ 87,216.02

€ 7,058.55

Management Consulting Overseas

3.045900%

€ 61,021.93

€ 56,453.08

€ 4,568.85

Juan Carlos Martínez Peinado

2.375500%

€ 47,591.06

€ 44,027.81

€ 3,563.25

Belen Del Amo

2.375500%

€ 47,591.06

€ 44,027.81

€ 3,563.25

Data Model Consulting, S.L.

1.522900%

€ 30,509.96

€ 28,225.61

€ 2,284.35

Pablo Colom Imaz

0.830300%

€ 16,634.33

€ 15,388.88

€ 1,245.45

Mª Isabel Vera Artero

0.761500%

€ 15,255.98

€ 14,113.73

€ 1,142.25

José María Carazo Cepedano

0.593900%

€ 11,898.26

€ 11,007.41

€ 890.85

Luis Francisco Juez Miranda

0.475100%

€ 9,518.21

€ 8,805.56

€ 712.65

Oscar Sánchez González

0.285100%

€ 5,711.73

€ 5,284.08

€ 427.65

Francisco Sánchez Díaz

0.237600%

€ 4,760.11

€ 4,403.71

€ 356.40

Ángel Montalbán Serrano

0.190000%

€ 3,806.48

€ 3,521.48

€ 285.00

           

100,000000%

€2,003,412.16

€1,853,412.16

€150,000.00

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit H

 

Indemnifying Stockholders

 

 

STOCKHOLDERS

%

Adara Ventures Sicar

59,16

Iñigo Redondo Egaña

14,30

Alberto Nicoletti

9,84

Per Levin

7,23

Management Consulting Overseas

4,68

Data Model Consulting, S.L.

2,34

Pablo Colom Imaz

1,28

Mª Isabel Vera Artero

1,17

 

100,00

 